






CREDIT AGREEMENT


Dated as of February 4, 2015


among


FORWARD AIR CORPORATION
and
FORWARD AIR, INC.,
as the Borrowers,


THE SUBSIDIARIES OF THE BORROWERS IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


FIRST TENNESSEE BANK, N.A.,
as Syndication Agent


and


THE OTHER LENDERS PARTY HERETO






Arranged By:
BANK OF AMERICA MERRILL LYNCH
and
FIRST TENNESSEE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
















CHAR1\1381555v10




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. DEFINITIONS AND ACCOUNTING TERMS
    1

1.01
Defined Terms.                                    1

1.02
Other Interpretive Provisions.                            29

1.03
Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis.    29

1.04
Rounding.                                    30

1.05
Times of Day; Rates.                                30

1.06
Letter of Credit Amounts.                            30

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
31

2.01
Revolving Loans and Term Loan.                        31

2.02
Borrowings, Conversions and Continuations of Loans.                34

2.03
Letters of Credit.                                35

2.04
Swing Line Loans.                                44

2.05
Prepayments.                                    47

2.06
Termination or Reduction of Aggregate Revolving Commitments.        48

2.07
Repayment of Loans.                                49

2.08
Interest.                                        49

2.09
Fees.                                        50

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    51

2.11
Evidence of Debt.                                51

2.12
Payments Generally; Administrative Agent’s Clawback.                52

2.13
Sharing of Payments by Lenders.                        53

2.14
Cash Collateral.                                    54

2.15
Defaulting Lenders.                                55

2.16
Joint and Several Liability.                            57

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
    58

3.01
Taxes.                                        58

3.02
Illegality.                                    63

3.03
Inability to Determine Rates.                            63

3.04
Increased Costs.                                64

3.05
Compensation for Losses.                            66

3.06
Mitigation of Obligations; Replacement of Lenders.                66

3.07
Survival.                                    67

Article IV. GUARANTY
67

4.01
The Guaranty.                                    67

4.02
Obligations Unconditional.                            67





--------------------------------------------------------------------------------




4.03
Reinstatement.                                    68

4.04
Certain Additional Waivers.                            69

4.05
Remedies.                                    69

4.06
Rights of Contribution.                                69

4.07
Guarantee of Payment; Continuing Guarantee.                    69

4.08
Keepwell.                                    69

Article V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
70

5.01
Conditions of Effectiveness.                            70

5.02
Conditions to all Credit Extensions.                        71

Article VI. REPRESENTATIONS AND WARRANTIES
72

6.01
Existence, Qualification and Power.                        72

6.02
Authorization; No Contravention.                        72

6.03
Governmental Authorization; Other Consents.                    72

6.04
Binding Effect.                                    72

6.05
Financial Statements; No Material Adverse Effect.                73

6.06
Litigation.                                    73

6.07
No Default.                                    73

6.08
Ownership of Property; Liens.                            74

6.09
Environmental Compliance.                            74

6.10
Insurance.                                    75

6.11
Taxes.                                        75

6.12
ERISA Compliance.                                75

6.13
Subsidiaries.                                    76

6.14
Margin Regulations; Investment Company Act.                    76

6.15
Disclosure.                                    76

6.16
Compliance with Laws.                                77

6.17
Intellectual Property; Licenses, Etc.                        77

6.18
Solvency.                                    77

6.19
Taxpayer Identification Number.                            77

6.20
OFAC.                                        77

6.21
Anti-Corruption Laws.                                77

Article VII. AFFIRMATIVE COVENANTS
78

7.01
Financial Statements.                                78

7.02
Certificates; Other Information.                            79

7.03
Notices.                                    80

7.04
Payment of Taxes.                                81

7.05
Preservation of Existence, Etc.                            81





--------------------------------------------------------------------------------




7.06
Maintenance of Properties.                            81

7.07
Maintenance of Insurance.                            81

7.08
Compliance with Laws.                                82

7.09
Books and Records.                                82

7.10
Inspection Rights.                                82

7.11
Use of Proceeds.                                82

7.12
Additional Guarantors.                                83

7.13
Maintenance of Primary Depository Relationship.                83

7.14
Anti-Corruption Laws.                                83

Article VIII. NEGATIVE COVENANTS
83

8.01
Liens.                                        83

8.02
Investments.                                    85

8.03
Indebtedness.                                    86

8.04
Fundamental Changes.                                88

8.05
Dispositions.                                    88

8.06
Restricted Payments.                                89

8.07
Change in Nature of Business.                            90

8.08
Transactions with Affiliates.                            90

8.09
Burdensome Agreements.                            90

8.10
Use of Proceeds.                                91

8.11
Financial Covenants.                                91

8.12
Additional Indebtedness.                            91

8.13
Organization Documents; Fiscal Year.                        91

8.14
Ownership of Subsidiaries.                            92

8.15
Sale Leasebacks.                                92

8.16
Capital Expenditures.                                92

8.17
Sanctions.                                    92

8.18
Anti-Corruption Laws.                                92

Article IX. EVENTS OF DEFAULT AND REMEDIES
92

9.01
Events of Default.                                92

9.02
Remedies Upon Event of Default.                        95

9.03
Application of Funds.                                95

Article X. ADMINISTRATIVE AGENT
96

10.01
Appointment and Authority.                            97

10.02
Rights as a Lender.                                97

10.03
Exculpatory Provisions.                                97

10.04
Reliance by Administrative Agent.                        98





--------------------------------------------------------------------------------




10.05
Delegation of Duties.                                98

10.06
Resignation of Administrative Agent.                        99

10.07
Non-Reliance on Administrative Agent and Other Lenders.            100

10.08
No Other Duties; Etc.                                100

10.09
Administrative Agent May File Proofs of Claim.                    100

10.10
Guaranty Matters.                                101

10.11
Secured Cash Management Agreements and Secured Hedge Agreements.        101

Article XI. MISCELLANEOUS
102

11.01
Amendments, Etc.                                102

11.02
Notices; Effectiveness; Electronic Communications.                103

11.03
No Waiver; Cumulative Remedies; Enforcement.                105

11.04
Expenses; Indemnity; Damage Waiver.                        106

11.05
Payments Set Aside.                                108

11.06
Successors and Assigns.                                108

11.07
Treatment of Certain Information; Confidentiality.                113

11.08
Right of Setoff.                                    113

11.09
Interest Rate Limitation.                                114

11.10
Counterparts; Integration; Effectiveness.                        114

11.11
Survival of Representations and Warranties.                    114

11.12
Severability.                                    115

11.13
Replacement of Lenders.                            115

11.14
Governing Law; Jurisdiction; Etc.                        116

11.15
Waiver of Jury Trial.                                117

11.16
No Advisory or Fiduciary Responsibility.                    117

11.17
Electronic Execution of Assignments and Certain Other Documents.        117

11.18
Subordination of Intercompany Indebtedness.                    118

11.19
USA PATRIOT Act.                                119







--------------------------------------------------------------------------------




SCHEDULES
2.01        Commitments and Applicable Percentages
2.03        Existing Letters of Credit
6.13        Subsidiaries
6.19        Taxpayer Identification Number
8.01        Liens Existing on the Closing Date
8.02        Investments Existing on the Closing Date
8.03        Indebtedness Existing on the Closing Date
8.08        Affiliate Transactions
8.09        Burdensome Agreements
11.02        Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
A        Form of Loan Notice
B        Form of Swing Line Loan Notice
C        Form of Note
D        Form of Compliance Certificate
E        Form of Joinder Agreement
F-1        Form of Assignment and Assumption
F-2        Form of Administrative Questionnaire
G        Forms of U.S. Tax Compliance Certificates
H        Form of Lender Joinder Agreement
I        Form of Secured Party Designation Notice
CHAR1\1381555v10




--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of February 4, 2015 among FORWARD AIR
CORPORATION, a Tennessee corporation (the “Parent Borrower”), FORWARD AIR, INC.,
a Tennessee corporation (the “Subsidiary Borrower” and together with the Parent
Borrower, the “Borrowers”), the Guarantors (defined herein), the Lenders
(defined herein) and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
The Borrowers have requested that the Lenders provide $275,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquired Indebtedness” has the meaning specified in Section 8.03.
“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Equity Interests of another Person entitled to vote for members of the board of
directors or equivalent governing body of such Person, in each case whether or
not involving a merger or consolidation with such other Person.
“Additional Indebtedness” has the meaning specified in Section 8.03(g).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders in writing.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).
“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable




--------------------------------------------------------------------------------




Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments, (b) with respect to such Lender’s Term Loan Commitment at any time,
the percentage (carried out to the ninth decimal place) of the aggregate Term
Loan Commitments of all the Lenders represented by such Lender’s Term Loan
Commitment at such time and (c) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.01(c), as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.
“Applicable Period” means, as of any date of determination, the period of the
four fiscal quarters most recently ended prior to such date for which the Loan
Parties have delivered financial statements pursuant to Section 7.01(a) or (b);
provided that, for any date of determination prior to the first delivery of
financial statements pursuant to Section 7.01(a) or (b), the Applicable Period
shall be the period of the four fiscal quarters ended December 31, 2014.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b):
Pricing
Tier
Consolidated Leverage Ratio
Term Loan
Revolving Loans and
Letter of Credit Fees
Commitment
Fee
Eurodollar Rate Loans
Base Rate
Loans
Eurodollar Rate Loans
Base Rate
Loans
1
< 1.75:1.0
1.125%
0.125%
1.250%
0.250%
0.200%
2
≥ 1.75:1.0 but < 2.00:1.0
1.375%
0.375%
1.500%
0.500%
0.225%
3
> 2.00:1.0
1.625%
0.625%
1.750%
0.750%
0.250%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered, with the
Applicable Rate determined in accordance with this definition to resume
effective as of the first Business Day immediately following such date of
delivery. The Applicable Rate in effect from the Closing Date through the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b) for the fiscal quarter ending March 31,
2015 shall be determined based upon Pricing Tier
1. Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated, and First Tennessee Bank, N.A., each in its
capacity as a joint lead arranger and joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.




--------------------------------------------------------------------------------




“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent Borrower and its Subsidiaries for the fiscal year ended December 31,
2013, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
for such fiscal year, including the notes thereto.
“Auto Borrow Agreement” has the meaning assigned to such term in Section
2.04(g).
“Availability Period” means, (i) with respect to the Revolving Commitments, the
period from and including the date of this Agreement to the earliest of (a) the
Maturity Date, (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 9.02, and (ii) with respect to
the Term Loan Commitments, the period from and including the Closing Date to the
earliest of (a) the date that is ninety (90) days following the Closing Date,
(b) the date of termination of the Term Loan Commitments pursuant to Section
2.06, and (c) the date of termination of the commitment of each Lender to make
Loans pursuant to Section 9.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate plus 1.0%.The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, in
each case made by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.
“Businesses” has the meaning specified in Section 6.09(a).




--------------------------------------------------------------------------------




“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case in the Minimum Collateral Amount
and pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, as at any date, (a) securities (i) issued or directly
and fully guaranteed or insured by the United States or (ii) issued by any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof), in each case, having
maturities of not more than twelve months from the date of acquisition,
(b) Dollar denominated time deposits and certificates of deposit of, or money
market accounts maintained with (i) any Lender or any Affiliate of any Lender,
(ii) any domestic commercial bank having capital and surplus in excess of $100
million, (iii) any bank whose short‑term commercial paper rating from S&P is at
least A‑1 or the equivalent thereof or from Moody’s is at least P‑1 or the
equivalent thereof or (iv) such other domestic financial institutions or
domestic brokerage houses to the extent disclosed to, and approved by, the
Administrative Agent (any such bank being an “Approved Bank”), in each case set
forth in clauses (i), (ii) and (iii), with maturities of not more than 270 days
from the date of acquisition, (c) commercial paper and variable or fixed rate
notes (1) issued by any Approved Bank (or by the parent company thereof) or (2)
issued by, or guaranteed by, any domestic corporation rated A‑1 (or the
equivalent thereof) or better by S&P or P‑1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any Lender) or recognized securities dealer having capital
and surplus in excess of $100 million for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
priority security interest and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations, (e)
securities with maturities of one year or less from the date of acquisition and
issued or fully guaranteed or insured by any state of the United States or by
any political subdivision or taxing authority of any such state, the securities
of which state or political subdivision (as the case may be) are rated at least
A by S&P or A by Moody’s, (f) securities with maturities of six months or less
from the date of acquisition and backed by standby letters of credit issued by
any Approved Bank and (g) investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $100 million and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit card, p cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.






--------------------------------------------------------------------------------




“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes, after the date of this Agreement, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of the Parent Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Parent Borrower on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c)    the occurrence of a “change of control” or “fundamental change” (or
similar defined term) with respect to the ownership and voting control of the
Parent Borrower similar to events of the kind described in (a) and (b) above and
giving rise to a right to accelerate payment or purchase prior to scheduled
maturity under the agreements with respect to a Permitted Bond Hedge Transaction
or a Permitted Warrant Transaction unless cured by the Parent Borrower or waived
in writing by the requisite holders of the applicable Indebtedness, in either
case, prior to acceleration of the Loans hereunder; or
(d)    the Parent Borrower fails to own, directly or indirectly, all of the
Equity Interests of the Subsidiary Borrower or fails to have the right (through
share ownership) to elect all of the members of the board of directors of the
Subsidiary Borrower.
“Closing Date” means February 4, 2015.
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
“Competitor” means any Person (a “Direct Competitor”) whose principal source of
revenue is ground transportation or pool distribution networks and any Person
whose primary business is owning a Direct Competitor.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, for any period, for the Parent
Borrower and its Subsidiaries on a consolidated basis, all capital expenditures.




--------------------------------------------------------------------------------




“Consolidated EBIT” means, for any period, for the Parent Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Expense for such period and
(b) federal, state, local and foreign income and franchise tax expense for such
period.
“Consolidated EBITDA” means, for any period, for the Parent Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Expense for such period, (b)
federal, state, local and foreign income and franchise tax expense for such
period, (c) depreciation and amortization expense for such period, (d) any
expenses to the extent that a corresponding amount is received during such
period in cash by the Parent Borrower or any of its Subsidiaries under any
agreement providing indemnification, reimbursement, insurance policy or similar
arrangement, (e) the amount of all fees, costs and expenses incurred in
connection with this Agreement, the closing and funding of Loans hereunder
(whether or not funding occurs following the date hereof) and any amendments,
consents or waivers to this Agreement, the other Loan Documents and the Loans,
(f) any losses from the sale or other disposition of property, other than from
sales in the ordinary course of business, (g) any fees, costs, or expenses
incurred or written off in connection with the Target Acquisition prior to the
date that is six months after the consummation of the Target Acquisition,
whether or not completed, including but not limited to integration costs
(including costs related to integration of technologies and operations),
severance and other termination costs, and other expenses incurred or recorded
in connection therewith, provided, however, that the aggregate amount added back
pursuant to this clause (g) shall not exceed, in the aggregate, $15,000,000, (h)
any fees, costs or expenses incurred or written off in connection with any
completed or attempted Permitted Acquisition (other than the Target
Acquisition), Permitted Investment, Permitted Convertible Indebtedness,
Permitted Warrant Transaction, Permitted Bond Hedge Transaction or other
transactions permitted under this Agreement, including but not limited to
integration costs (including costs related to integration of technologies and
operations), severance and other termination costs, and other expenses incurred
or recorded in connection therewith; provided, that the aggregate amount added
back pursuant to this clause (h) shall not exceed 10% of Consolidated EBITDA for
such period (determined prior to giving effect to such adjustment) and (i) all
other non-cash charges, expenses or losses for such period except to the extent
representing (i) accruals or reserves for future cash expenditures or (ii) the
write-down of current assets minus the following to the extent included in
calculating such Consolidated Net Income: (a) any gain from the sale or other
disposition of property and (b) all non-cash gains or income.
“Consolidated Funded Indebtedness” means, as of any date of determination,
Funded Indebtedness of the Parent Borrower and its Subsidiaries on a
consolidated basis on such date.
“Consolidated Funded Indebtedness to Capitalization Ratio” means, as of the end
of any fiscal quarter of the Parent Borrower, the ratio of (a) Consolidated
Funded Indebtedness as of the end of such fiscal quarter to (b) Consolidated
Tangible Net Worth as of the end of such fiscal quarter.
“Consolidated Interest Expense” means, for any period, for the Parent Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest expense in accordance with GAAP, plus (b) the portion of rent
expense with respect to such period under capital leases that is treated as
interest expense in accordance with GAAP plus (c) the implied interest component
of Synthetic Leases with respect to such period.
“Consolidated Interest Coverage Ratio” means, as of any fiscal quarter of the
Parent Borrower, the ratio of (a) Consolidated EBIT for the period of the four
fiscal quarters then ended to (b) Consolidated Interest Expense for the period
of the four fiscal quarters then ended.
“Consolidated Leverage Ratio” means, as of the end of any fiscal quarter of the
Parent Borrower, the ratio of (a) Consolidated Funded Indebtedness as of the end
of such fiscal quarter to (b) Consolidated EBITDA for the period of the four
fiscal quarters then ended.




--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, for the Parent Borrower and its
Subsidiaries on a consolidated basis, net income for such period; provided that
Consolidated Net Income shall exclude (a) extraordinary losses and extraordinary
gains and any income tax expense, deductions or credits on account thereof for
such period, (b) the net income of any Subsidiary during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, and (c) any income (or loss) for such period of
any Person if such Person is not a Subsidiary, except that the Parent Borrower’s
equity in the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Parent Borrower or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Parent Borrower as described in clause (b) of
this proviso).
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Parent Borrower and its Subsidiaries on a consolidated basis, the sum of
shareholders’ equity minus (to the extent included in the determination of
shareholders’ equity) Intangible Assets; provided, however, that there shall be
excluded from the calculation of “Consolidated Tangible Net Worth” any effects
resulting from the application of FASB ASC No. 715: Compensation - Retirement
Benefits.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, with respect to the Parent Borrower or
any Subsidiary, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
“Convertible Indebtedness” means Indebtedness of the Parent Borrower that is
convertible into common stock of the Parent Borrower and/or cash (in an amount
determined by reference to the price of such common stock).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any required notice, the passage of time, or both,
would be an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the




--------------------------------------------------------------------------------




Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Borrowers, the Administrative
Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanctions (as of
the Closing Date being Belarus, Burma/Myanmar, Cuba, Iran, North Korea, Sudan,
Syria and Zimbabwe).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Parent Borrower or any Subsidiary, including
any Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the Disposition of
inventory in the ordinary course of business; (b) the Disposition of machinery
and equipment that are worn-out, obsolete or no longer used or useful in the
conduct of business of the Parent Borrower and its Subsidiaries in the ordinary
course of business; (c) the Disposition of property to the Parent Borrower or
any Subsidiary; provided, that if the transferor of such property is a Loan
Party then the transferee thereof must be a Loan Party; (d) the disposition of
accounts receivable in connection with the collection, settlement or compromise
thereof; (e) licenses, sublicenses, leases or subleases not interfering in any
material respect with the business of the Parent Borrower and its Subsidiaries;
(f) the Disposition of Cash Equivalents for fair market value; (g) any
Disposition resulting from any Recovery Event; (h) the Disposition of machinery
and equipment to the extent that such property is exchanged for credit against
the purchase price of similar replacement property; and (i) Dispositions
permitted by Section 8.04 and Section 8.06.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia (other than any such
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).




--------------------------------------------------------------------------------




“Environmental Laws” means any and all applicable Federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses or governmental restrictions relating to pollution
and the protection of the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
For the avoidance of doubt, “Equity Interests” shall not include Permitted
Convertible Indebtedness or Permitted Warrant Transactions.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by a Loan Party or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA
or for Plan benefits, upon any Loan Party or any ERISA Affiliate.
“Eurodollar Rate” means
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published by Bloomberg (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;




--------------------------------------------------------------------------------




provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurodollar
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Swap Obligation” means with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party or, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Loan Party or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Indebtedness” has the meaning specified in Section 5.01.
“Existing Letters of Credit” means those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.03.
“Facilities” has the meaning specified in Section 6.09(a).
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification, reimbursement and similar obligations) and (c) all Letters of
Credit have terminated or expired (other than Letters of Credit that have been
Cash Collateralized).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.




--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement dated as of the date hereof between the
Borrowers and the Administrative Agent.
“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following Indebtedness of such Person:
(a)    the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all purchase money indebtedness;
(c)Reserved;
(d)all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable, accrued expenses and other similar
current liabilities in the ordinary course of business);
(e)the Attributable Indebtedness of capital leases, Synthetic Leases, Sale and
Leaseback Transactions and Securitization Transactions;
(f)without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of another Person; and
(g)all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent that Funded Indebtedness is
expressly made non-recourse to such Person.
For the avoidance of doubt, “Funded Indebtedness” shall not include Permitted
Bond Hedge Transactions or Permitted Warrant Transactions.




--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, together with the successors and permitted
assigns of the following: (a) with respect to all Obligations, (i) each Domestic
Subsidiary identified as a “Guarantor” on the signature pages hereto and (ii)
each Person that becomes a Guarantor pursuant to Section 7.12 or otherwise and
(b) with respect to (i) Obligations under any Secured Hedge Agreement, (ii)
Obligations under any Secured Cash Management Agreement and (iii) any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Sections 4.01 and 4.08) under the Guaranty, the Borrowers.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the L/C Issuer, the Lenders, the Hedge Banks, the Cash
Management Banks and the other holders of the Obligations, as applicable,
pursuant to Article IV.
“Hazardous Materials” means all substances or wastes of any nature regulated
pursuant to Environmental Law, including explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, and infectious or medical
wastes.
“Hedge Bank” means any Person that at the time it enters into a Swap Contract
permitted under Section 8.03, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.
“Honor Date” has the meaning set forth in Section 2.03(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Incremental Facilities” has the meaning specified in Section 2.01(c).




--------------------------------------------------------------------------------




“Incremental Facility Amendment” has the meaning specified in Section 2.01(c).
“Incremental Facility Commitment” means the commitment or other obligation of a
Person to fund an Incremental Facility.
“Incremental Revolving Increase” has the meaning specified in Section 2.01(c).
“Incremental Term Facility” has the meaning specified in Section 2.01(c).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
(b)    all purchase money indebtedness;
(c)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;
(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
(e)    the Attributable Indebtedness of capital leases, Synthetic Leases, Sale
and Leaseback Transactions and Securitization Transactions;
(f)    the Swap Termination Value of any Swap Contract;
(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(h)all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends;
(i)without duplication, all Guarantees with respect to Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and
(j)all Indebtedness of the types referred to in clauses (a) through (i) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, except to the extent that such Indebtedness is
expressly made non-recourse to such Person;
For the avoidance of doubt, “Indebtedness” shall not include Permitted Bond
Hedge Transactions or Permitted Warrant Transactions.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Intercompany Indebtedness” means Indebtedness owing by a Loan Party to another
Loan Party.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be




--------------------------------------------------------------------------------




Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the
applicable Borrower in its Loan Notice, or such other period that is twelve
months or less requested by the applicable Borrower and consented to by all the
Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.


“Interim Financial Statements” means the unaudited consolidated and
consolidating financial statements of the Parent Borrower and its Subsidiaries
for the fiscal quarter ending September 30, 2014, including balance sheets and
statements of income or operations, shareholders’ equity and cash flows.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in Section 6.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary of a Borrower) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.




--------------------------------------------------------------------------------




“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent in writing, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
and provided to the requesting Borrower by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to TWENTY FIVE MILLION DOLLARS
($25,000,000). The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Swing Line Loan or the Term Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any Auto Borrow Agreement, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
and the Fee Letter (but specifically excluding Secured Hedge Agreements and
Secured Cash Management Agreements).




--------------------------------------------------------------------------------




“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) and the Borrowers, appropriately completed and signed
by a Responsible Officer of the requesting Borrower.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Parent Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document to
which it is a party; (c) a material impairment of the ability of the Loan
Parties, taken as a whole, to perform their obligations under any Loan Document;
or (d) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Indebtedness” means any Indebtedness of the Parent Borrower and its
Subsidiaries (other than Indebtedness arising under the Loan Documents and
Indebtedness arising under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) exceeding the Threshold Amount.
“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), February 4, 2020 and (b) as
to the Term Loan, March 31, 2017; provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” has the meaning specified in Section 2.11(a).




--------------------------------------------------------------------------------




“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (ii) all obligations
of the Parent Borrower or any Subsidiary owing to a Cash Management Bank or a
Hedge Bank under any Secured Cash Management Agreement or Secured Hedge
Agreement, in each case identified in clauses (i) and (ii) whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, however, that (i) the
“Obligations” of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party, and (ii) for the avoidance of doubt, “Obligations”
shall not include Permitted Convertible Indebtedness, Permitted Bond Hedge
Transactions or Permitted Warrant Transactions.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by a
Borrower of Unreimbursed Amounts.
“Parent Borrower” has the meaning specified in the introductory paragraph
hereto.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to




--------------------------------------------------------------------------------




plan years ending prior to the effective date of the Pension Act, Section 412 of
the Internal Revenue Code and Section 302 of ERISA, each as in effect prior to
the Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the
Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisition” means (a) the Target Acquisition and (b) any other
Investment consisting of an Acquisition by the Parent Borrower or any
Subsidiary, provided that (i) each of the Standard Conditions shall be satisfied
and the Consolidated Leverage Ratio recomputed as of the end of the Applicable
Period after giving effect to such Acquisition on a Pro Forma Basis would not
exceed 2.50:1.0, (ii) the property (or the Person) acquired in such Acquisition
is used or useful in (or engaged in) a line of business permitted under Section
8.07, (iii) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (iv) the representations
and warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto), (v) if such transaction involves the
purchase of an interest in a partnership between any Loan Party as a general
partner and entities unaffiliated with the Parent Borrower as the other
partners, such transaction shall be effected by having such equity interest
acquired by a corporate holding company directly or indirectly wholly‑owned by
such Loan Party newly formed for the sole purpose of effecting such transaction
and (vi) immediately after giving effect to such Acquisition and any related
Borrowings, the aggregate Outstanding Amount of Loans used to pay the purchase
price for all Acquisitions other than the Target Acquisition (as determined by
the Administrative Agent in good faith) shall not exceed SEVENTY FIVE MILLION
DOLLARS ($75,000,000).
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Parent
Borrower’s common stock (or other securities or property following a merger or
other change generally to the common stock of the Parent Borrower) purchased by
the Parent Borrower in connection with the issuance of any Permitted Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transactions, less the proceeds received by the Parent Borrower from the sale of
any related Permitted Warrant Transactions, does not exceed the net proceeds
received by the Parent Borrower from the issuance of such Permitted Convertible
Indebtedness in connection with such Permitted Bond Hedge Transactions.
“Permitted Convertible Indebtedness” means Convertible Indebtedness permitted
under Section 8.03.
“Permitted Investments” means, at any time, Investments of the Parent Borrower
or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.02.
“Permitted Liens” means, at any time, Liens in respect of property of the Parent
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.
“Permitted Warrant Transactions” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Parent Borrower’s common stock (or other securities or property following a
merger or other change generally to the common stock of the Parent Borrower)
sold by the Parent Borrower substantially concurrently in connection with any
purchase by the Parent Borrower of a related Permitted Bond Hedge Transactions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.




--------------------------------------------------------------------------------




“Platform” has the meaning specified in Section 7.02.
“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the Applicable Period.
In connection with the foregoing, (a) with respect to any Disposition or
Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Parent Borrower and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and (B)
such items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Parent Borrower or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Indebtedness of
the Person or property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent Borrower containing reasonably detailed calculations of the
financial covenants set forth in Section 8.11 recomputed as of the end of the
Applicable Period after giving effect to the applicable transaction on a Pro
Forma Basis.
“Public Lender” has the meaning specified in Section 7.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Recovery Event” means any casualty loss of, damage to or destruction of, or any
taking by condemnation or similar proceeding or under the power of eminent
domain of, any property of the Parent Borrower or any Subsidiary.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan (unless such Swing Line Loan is to be advanced under an Auto Borrow
Agreement), a Swing Line Loan Notice.
“Required Lenders” means, at any time, at least two Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders (or if there is only one Lender, such Lender). The Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided that




--------------------------------------------------------------------------------




the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Resignation Effective Date” has the meaning specified in Section 10.06.
“Responsible Officer” means the chief executive officer, the president, the
chairman, the chief financial officer, the treasurer, the chief accounting
officer, or the controller of a Loan Party and, solely for purposes of the
delivery of incumbency certificates, the chief legal officer, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
(c) any payment made in cash to holders of Permitted Convertible Indebtedness in
excess of the original principal (or notional) amount thereof (other than
payment of customary fees, costs and expenses associated therewith) and interest
on such excess amount, unless and to the extent that a corresponding amount is
received in cash (whether through a direct cash payment or a settlement in
shares of stock that are immediately sold for cash) substantially
contemporaneously from the other parties to a Permitted Bond Hedge Transaction
relating to such Permitted Convertible Indebtedness, and (d) any cash payment
made in connection with the settlement of a Permitted Warrant Transaction solely
to the extent the Parent Borrower has the option of satisfying such payment
obligation through the issuance of shares of common stock.
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(c), as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.




--------------------------------------------------------------------------------




“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other similar sanctions authority
applicable to the Parent Borrower and its Subsidiaries.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Parent Borrower or any Subsidiary and any Cash
Management Bank. For the avoidance of doubt, a holder of Obligations in respect
of a Secured Cash Management Agreement shall be subject to the last paragraph of
Section 9.03 and Section 10.11.
“Secured Hedge Agreement” means any Swap Contract permitted under Section 8.03
that is entered into by and between the Parent Borrower or any Subsidiary and
any Hedge Bank. For the avoidance of doubt, a holder of Obligations in respect
of a Secured Hedge Agreement shall be subject to the last paragraph of Section
9.03 and Section 10.11.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Loan Party” has the meaning specified in Section 4.08.
“Specified Representations” means the representations and warranties made in
Section 6.01(a) (as to valid existence), Section 6.01(b)(ii), Section 6.02(a),
Section 6.03, Section 6.04, Section 6.14, Section 6.18 (after giving effect to
the consummation of the Target Acquisition), Section 6.20 and Section 6.21.
“Standard Conditions” means, with respect to any transaction, (a) no Default
shall exist immediately prior to such transaction or would exist immediately
after giving effect to such transaction, (b) the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 recomputed as
of the end of the Applicable Period after giving effect to such transaction on a
Pro Forma Basis (or in the case of any transaction consummated prior to the date
a Compliance Certificate is required to be delivered pursuant to Section 7.02(b)
for the fiscal quarter ending March 31, 2015, the Consolidated Leverage Ratio,
the Consolidated Funded Indebtedness to Capitalization Ratio and the
Consolidated Interest Coverage Ratio recomputed as of the end of the Applicable
Period after giving effect to such transaction on a Pro Forma Basis, would meet
the levels required by Section 8.11 for the fiscal quarter ending March 31,
2015) and (c) in the case of any Acquisition (other than the Target
Acquisition), Disposition, incurrence of Additional Indebtedness or Restricted
Payment in an amount in excess of $20 million, the Parent Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating compliance with clause (b) of this definition.




--------------------------------------------------------------------------------




“Subordinated Indebtedness” means Indebtedness of the Parent Borrower or any
Subsidiary which is subordinated to the Obligations in a manner and to an extent
reasonably acceptable to the Administrative Agent pursuant to the terms of such
Subordinated Indebtedness or one or more subordination agreements in each case
in form and substance reasonably acceptable to the Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or equivalent governing body (other than Equity Interests having such
power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.
“Subsidiary Borrower” has the meaning specified in the introductory paragraph
hereto.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that,
for the avoidance of doubt, “Swap Contract” shall not include any Permitted
Convertible Indebtedness, Permitted Bond Hedge Transactions or Permitted Warrant
Transactions.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent) and the Borrowers,
appropriately completed and signed by a Responsible Officer of the requesting
Borrower.
“Swing Line Sublimit” means an amount equal to FIFTEEN MILLION DOLLARS
($15,000,000). The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.




--------------------------------------------------------------------------------




“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“Target Acquisition” means the acquisition by the Subsidiary Borrower of CLP
Towne Inc. and its subsidiaries by merger of a Subsidiary of the Subsidiary
Borrower with and into CLP Towne Inc., which shall be the surviving entity of
such merger.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01(b).
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrowers pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is ONE HUNDRED TWENTY FIVE MILLION DOLLARS
($125,000,000).
“Threshold Amount” means TWENTY MILLION DOLLARS ($20,000,000).
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments of such Lender at such time, the outstanding Loans of such
Lender at such time and such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.
“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests (other
than directors’ qualifying shares) are at the time owned by the Parent Borrower
directly or indirectly through other Persons 100% of whose Equity Interests are
at the time owned, directly or indirectly, by the Parent Borrower.
.







--------------------------------------------------------------------------------




1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms; Calculation of Financial Covenants on a Pro Forma
Basis.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Loan Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
for all purposes hereunder (including but not limited to the definitions of
Indebtedness and Lien, and the calculations of covenants made or to be made
under any Loan Document) leases shall continue to be classified and accounted
for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in




--------------------------------------------------------------------------------




GAAP or in any interpretation thereof relating thereto, unless the parties
hereto shall enter into a mutually acceptable amendment addressing such changes,
as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent Borrower and its Subsidiaries or
to the determination of any amount for the Parent Borrower and its Subsidiaries
on a consolidated basis or any similar reference shall, in each case, be deemed
to include each variable interest entity that the Parent Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d)Calculation of Financial Covenants on a Pro Forma Basis. Notwithstanding the
above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 8.11 in connection with any Compliance
Certificate delivered pursuant to Section 7.02(b) (including for purposes of
determining the Applicable Rate) shall be made on a Pro Forma Basis with respect
to any Acquisition, Disposition or Recovery Event occurring during the
applicable period.
(e)Principal Amount of Permitted Convertible Indebtedness. Notwithstanding the
above, the parties hereto acknowledge and agree that for purposes of all
calculations hereunder, the principal amount of Permitted Convertible
Indebtedness shall be the outstanding principal (or notional) amount thereof,
valued at par.


1.04    Rounding.
Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05    Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that, except with respect to the calculation of
Letter of Credit fees pursuant to Section 2.03(h), fronting fees pursuant to
Section 2.03(i) and Commitment Fees pursuant to Section 2.09(a), with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
ARTICLE II.


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Revolving Loans and Term Loan.
(f)Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrowers in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be




--------------------------------------------------------------------------------




Base Rate Loans or Eurodollar Rate Loans, or a combination thereof, at the
option of the Borrowers as further provided herein, provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.
(g)Term Loan. Subject to the terms and conditions set forth herein applicable to
the Term Loan, each Lender severally agrees to make its portion of a term loan
(the “Term Loan”) to the Borrowers in Dollars in a single advance on any
Business Day during the Availability Period in an amount not to exceed such
Lender’s Term Loan Commitment. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, at the option of the Borrowers as further
provided herein.
(h)Incremental Facilities. The Borrowers may from time to time add one or more
tranches of term loans (each an “Incremental Term Facility”) and/or increase the
Aggregate Revolving Commitments (each such increase, an “Incremental Revolving
Increase”; and together with each Incremental Term Facility collectively, the
“Incremental Facilities”) to this Agreement at the option of the Borrowers by an
agreement in writing entered into by the Loan Parties, the Administrative Agent
and each Person (including any existing Lender) that agrees to provide a portion
of such Incremental Facility (each an “Incremental Facility Amendment”);
provided that:
(i)the aggregate principal amount of all Incremental Facilities shall not exceed
$100,000,000;


(ii)no Default shall exist on the effective date of such Incremental Facility or
would exist after giving effect to such Incremental Facility;


(iii)the representations and warranties of each Loan Party contained in Article
V or any other Loan Document, or which are contained in any report, certificate
or similar document executed and delivered by the Borrowers or any other Loan
Party and furnished at any time under or in connection herewith or therewith, or
furnished pursuant to Article II, Article V or Sections 7.01, 7.02 or 7.03 of
this Agreement, shall be true and correct in all material respects on and as of
the effective date of such Incremental Facility, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date;


(iv)no existing Lender shall be under any obligation to provide any Incremental
Facility Commitment and any such decision whether to provide an Incremental
Facility Commitment shall be in such Lender’s sole and absolute discretion;


(v)each Incremental Facility shall be in an aggregate principal amount of at
least $10,000,000 and integral multiples of $500,000 in excess thereof;


(vi)each Person providing an Incremental Facility Commitment shall qualify as an
Eligible Assignee;


(vii)the Borrowers shall deliver to the Administrative Agent:


(A)a certificate of each Loan Party dated as of the effective date of such
Incremental Facility signed by a Responsible Officer of such Loan Party (1)
certifying and attaching resolutions adopted by the board of directors or
equivalent governing body of such Loan Party approving such Incremental Facility
and (2) in the case of the Borrowers, certifying that, before and after giving
effect to such Incremental Facility, the conditions set forth in clauses (ii)
and (iii) of this Section 2.01(c) above are satisfied;


(B)customary opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility; and


(C)a Pro Forma Compliance Certificate demonstrating that after giving effect to
the incurrence of such Incremental Facility on a Pro Forma Basis (and for
purposes of the calculations under this clause (C) assuming that any then
proposed Incremental Revolving Increase or Incremental Term Facility is fully
drawn) the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11 recomputed as of the end of the Applicable Period;




--------------------------------------------------------------------------------






(viii)in the case of an Incremental Term Facility:


(A)the interest rate, interest rate margins, fees, discount, prepayment
premiums, amortization and final maturity date for such Incremental Term
Facility shall be as agreed by the Loan Parties and the Lenders providing such
Incremental Term Facility; provided that (1) the final maturity of such
Incremental Term Facility shall not be earlier than the latest maturity date of
any outstanding term loan under this Agreement and (2) the Weighted Average Life
To Maturity of such Incremental Term Facility shall not be shorter than the
Weighted Average Life to Maturity of any outstanding term loan under this
Agreement; and


(B)such Incremental Term Facility shall share ratably in any mandatory
prepayments of the other term loans under this Agreement pursuant to Section
2.05(b) (or otherwise provide for more favorable prepayment treatment for the
then outstanding term loans under this Agreement) and shall have ratable voting
rights as the other term loans under this Agreement (or otherwise provide for
more favorable voting rights for the then outstanding term loans under this
Agreement).


(ix)in the case of any Incremental Revolving Increase:


(A)such Incremental Revolving Increase shall have the same terms (including
interest rate and interest rate margins but excluding upfront fees payable
solely to the Lenders under such Incremental Revolving Increase) applicable to
the Revolving Commitments and Revolving Loans;


(B)if any Revolving Loans are outstanding on the date of such increase, (1) each
Lender providing such Incremental Revolving Increase shall make Revolving Loans,
the proceeds of which shall be applied by the Administrative Agent to prepay
Revolving Loans of the existing Lenders, in an amount necessary such that after
giving effect thereto the outstanding Revolving Loans are held ratably among all
of the Lenders with a Revolving Commitment and (2) the Borrowers shall pay an
amount required pursuant to Section 3.05 as a result of any such prepayment of
Revolving Loans of existing Lenders; and


(C)the existing Lenders with a Revolving Commitment shall on the effective date
of such Incremental Revolving Increase be deemed to have made such assignments
(which assignments shall not be subject to the requirements set forth in Section
11.06(b)) of the outstanding participation interests in Letters of Credit and
Swing Line Loans to the Lenders providing such Incremental Revolving Increase
and the Administrative Agent may make such adjustments to the Register as are
necessary so that, after giving effect to such assignments and adjustments, each
Lender with a Revolving Commitment (including the Lenders providing such
Incremental Revolving Increase) will hold participation interests in Letters of
Credit and Swing Line Loans equal to its pro rata share thereof.


The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees.  The Lenders hereby authorize the Administrative Agent to enter
into, and the Lenders agree that this Agreement and the other Loan Documents
shall be amended by (without any further consent of any Lender being required
therefor), each Incremental Facility Amendment to the extent the Administrative
Agent and the Borrowers deem necessary in order to establish the applicable
Incremental Facility and to effect such other changes agreed by the Borrowers
and the Persons providing such Incremental Facility and approved by the
Administrative Agent; provided, however, that the Incremental Facility Amendment
shall not effect any change described in Section 11.01(a) without the consent of
each Person required to consent to such change under such clause (it being
agreed, however, that any Incremental Revolving Increase or establishment of any
Incremental Term Facility will not, of itself, be deemed to effect any of the
changes described in Section 11.01(a) and that modifications to the definitions
of “Commitments”, “Term Loan Commitments”, “Loans” and




--------------------------------------------------------------------------------




“Required Lenders” or other provisions relating to voting provisions to provide
the Persons providing the applicable Incremental Facility with the benefit of
such provisions will not, by themselves, be deemed to effect any of the changes
described in Section 11.01(a)).  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Facility Amendment.


2.02    Borrowings, Conversions and Continuations of Loans.
(i)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the requesting
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone or by delivery of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the requesting Borrower. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the requesting Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the requesting Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the requesting Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
requesting Borrower fails to specify a Type of a Loan in a Loan Notice or if the
requesting Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the requesting Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.
(j)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the requesting Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02, the Administrative Agent
shall make all funds so received available to the requesting Borrower in like
funds as received by the Administrative Agent either by wire transfer of such
funds in accordance with instructions provided by the requesting Borrower to
(and reasonably acceptable to) the Administrative Agent on or prior to the
Closing Date or by wire transfer of such funds in accordance with subsequent
instructions provided by the requesting Borrower to (and reasonably acceptable
to) the Administrative Agent by the requesting Borrower; provided, however, that
if, on the date the Loan Notice with respect to a Borrowing of Revolving Loans
is given by the requesting Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings and second, shall be made available to the requesting
Borrower as provided above.
(k)During the existence and continuation of an Event of Default, the Required
Lenders may demand that any or all of the then outstanding Eurodollar Rate Loans
be converted immediately to Base Rate Loans.
(l)The Administrative Agent shall promptly notify the requesting Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowers and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.




--------------------------------------------------------------------------------




(m)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than 12 Interest Periods in effect.


2.03    Letters of Credit.
(n)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Parent Borrower or any Subsidiary, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Parent Borrower or any Subsidiary and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by such Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit if:
(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Lenders (other than Defaulting Lenders) holding a
majority of the Revolving Credit Exposure have approved such expiry date; or
(B)the expiry date of such requested Letter of Credit would occur after the date
that is twelve (12) months after the Maturity Date, unless all the Lenders that
have Revolving Commitments have approved such expiry date.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;
(D)such Letter of Credit is to be denominated in a currency other than Dollars;
(E)any Lender is at such time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements (which may include the delivery of Cash Collateral)
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and




--------------------------------------------------------------------------------




all other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
(F)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(o)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the requesting
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the requesting Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the requesting Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Parent Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.




--------------------------------------------------------------------------------




(iii)If the requesting Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued, provided that such date shall
be not less than 30 days prior to the expiration of such Letter of Credit.
Unless otherwise directed by the L/C Issuer, the requesting Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date that is twelve months after the Maturity Date; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is fifteen Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or any Loan
Party that one or more of the applicable conditions specified in Section 5.02 is
not then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
(iv)If the requesting Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the requesting
Borrower shall not be required to make a specific request to the L/C Issuer to
permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is fifteen Business Days before the
Non-Reinstatement Deadline that the Required Lenders have elected not to permit
such reinstatement from the Administrative Agent or (B) from the Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied (treating such
reinstatement as an L/C Credit Extension for purposes of this clause) and, in
each case, directing the L/C Issuer not to permit such reinstatement.
(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the requesting Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(p)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower that
requested such Letter of Credit shall be deemed to have requested a Borrowing of
Revolving Loans that are Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Loan Notice). Any




--------------------------------------------------------------------------------




notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply any Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
that requested the applicable Letter of Credit shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
(iv)Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Parent Borrower, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(q)Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent




--------------------------------------------------------------------------------




will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(r)Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of any Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice any Borrower;
(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;
(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent Borrower or any
Subsidiary.
The requesting Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the requesting Borrower’s instructions or other
irregularity, the requesting Borrower will promptly notify the L/C Issuer. The
Borrowers shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
(s)Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor




--------------------------------------------------------------------------------




any correspondent, participant or assignee of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. No Lender, L/C Issuer or the Administrative Agent shall be
liable for the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that nothing herein is
intended to, and shall not, preclude any Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, a Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to a
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(t)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the requesting Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrowers for, and the L/C Issuer’s rights and remedies against the Borrowers
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(u)Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit at a rate per annum equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, and on the Maturity Date; and (ii)
computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while
interest on the Loans is accruing at the Default Rate or, upon the request of
the Required Lenders, while any Event of Default exists and is continuing, all
Letter of Credit Fees shall accrue at the Default Rate.
(v)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June, September
and December in respect of the then ended quarterly period (or portion thereof,
in the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, and on the Maturity




--------------------------------------------------------------------------------




Date. For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrowers shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(w)Conflict with Issuer Documents. In the event of any conflict or inconsistency
between the terms hereof and the terms of any Issuer Documents, (i) the terms
hereof shall control, (ii) no event or circumstance shall give rise to a default
or event of default under any Issuer Documents unless such event or circumstance
gives rise to a Default or an Event of Default under this Agreement, as
applicable, and (iii) the Borrowers shall not have any obligation to make any
deposit under any Issuer Documents (without limiting the Borrowers’ obligation
to make such deposits under this Agreement pursuant to the terms hereof). The
Borrowers shall not have any obligation to pay (x) any interest under any Issuer
Documents (without limiting the interest payable pursuant to the terms of this
Agreement), or (y) any fees under any Issuer Documents (without limiting the
Borrowers’ obligations to pay any fees pursuant to the terms of this Agreement).
(x)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, any Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. Each of the Borrowers hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.


2.04    Swing Line Loans.
(y)Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrowers in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swing Line
Loan, (A) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments and (B) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment, (ii) the Borrowers shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan
and (iii) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan, unless otherwise agreed between the Swing Line
Lender and the applicable Borrower; provided, however, such alternate rate of
interest shall apply to Swing Line Loans so long as the Swing Line Lender has
not requested that the Lenders fund Revolving Loans to refinance, or to purchase
and fund risk participations in, such Swing Line Loans pursuant to Section
2.04(c). Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
(z)Borrowing Procedures. Subject to the term of any Auto Borrow Agreement, each
Borrowing of Swing Line Loans shall be made upon the requesting Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by telephone or by delivery of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the requesting
Borrower. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $50,000, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the requesting Borrower. Promptly after receipt by the Swing Line




--------------------------------------------------------------------------------




Lender of any Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the requesting Borrower either by wire transfer of
such funds in accordance with instructions provided by the requesting Borrower
to (and reasonably acceptable to) the Administrative Agent on or prior to the
Closing Date or by wire transfer of such funds in accordance with subsequent
instructions provided by the requesting Borrower to (and reasonably acceptable
to) the Swing Line Lender by the requesting Borrower.
(aa)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of each Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Revolving Loan that
is a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of
the then outstanding amount of Swing Line Loans made to such Borrower. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in Section
5.02. The Swing Line Lender shall furnish the applicable Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the applicable Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Parent Borrower, any
Subsidiary or any other Person




--------------------------------------------------------------------------------




for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 5.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrowers to repay Swing Line Loans,
together with interest as provided herein.
(ab)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(ac)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
(ad)Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(ae)Auto Borrow Arrangement. In order to facilitate the borrowing of Swing Line
Loans, any Borrower and the Swing Line Lender may mutually agree to, and are
hereby authorized to, enter into an auto borrow agreement in form and substance
reasonably satisfactory to the Swing Line Lender and such Borrower (the “Auto
Borrow Agreement”) providing for the automatic advance by the Swing Line Lender
of Swing Line Loans under the conditions set forth in the Auto Borrow Agreement,
subject to the conditions set forth herein.  At any time an Auto Borrow
Agreement is in effect, Borrowings of Swing Line Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement.  For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all Swing
Line Loans shall be deemed to be the sum of the Outstanding Amount of Swing Line
Loans at such time plus the maximum amount available to be borrowed under such
Auto Borrow Agreement at such time. For the avoidance of doubt, until such time
as an Auto Borrow Agreement is entered into by the Swing Line Lender and any
Borrower, advances of Swing Line Loans shall be made in accordance with Section
2.04(b).


2.05    Prepayments.
(af)Voluntary Prepayments of Loans.
(i)Revolving Loans and Term Loan. Each Borrower may, upon notice from such
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (D) any prepayment of the Term Loan shall
be applied ratably to the remaining principal amortization payments. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.




--------------------------------------------------------------------------------




The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by a Borrower, then a Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.
(ii)Swing Line Loans. Subject to the terms of any Auto Borrow Agreement, each
Borrower may, upon notice from such Borrower to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $50,000 (or,
if less, the entire principal thereof then outstanding or if so provided in any
applicable Auto Borrow Agreement). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by a Borrower, then a
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(ag)Mandatory Prepayments of Revolving Loans. If for any reason the Total
Revolving Outstandings at any time exceed the Aggregate Revolving Commitments
then in effect, the Borrowers shall promptly prepay Revolving Loans and/or Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b) unless after the prepayment in full of the Revolving Loans and Swing
Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect. Within the parameters of the applications set forth
above, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.


2.06    Termination or Reduction of Aggregate Revolving Commitments.
(ah)Optional.
(i)The Borrowers may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of such termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $2,500,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
(ii)The Borrowers may, upon notice to the Administrative Agent, terminate the
Term Loan Commitments of all the Lenders, or from time to time permanently
reduce the Term Loan Commitments of all the Lenders; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of such termination or reduction and
(ii) any such partial reduction shall be in an aggregate amount of $2,500,000 or
any whole multiple of $500,000 in excess thereof. The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of




--------------------------------------------------------------------------------




the Term Loan Commitments of all the Lenders. Any reduction of the Term Loan
Commitments of all the Lenders shall be applied to the Term Loan Commitment of
each Lender according to its Applicable Percentage.
(ai)Mandatory.
(i)If a Borrower requests the advance of the Term Loan during the Availability
Period, the undrawn portion of the Term Loan Commitments of all the Lenders
(after giving effect to such advance) shall automatically and permanently
terminate on the date of such advance.
(ii)The undrawn portion of the Term Loan Commitments of all the Lenders shall
automatically and permanently terminate at 5:00 p.m., on the date ninety (90)
days after the Closing Date.


2.07    Repayment of Loans.
(aj)Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate unpaid principal amount of all Revolving Loans outstanding on
such date.
(ak)Swing Line Loans. At any time the Auto Borrow Agreement is in effect, the
Swing Line Loans shall be repaid in accordance with the terms of the Auto Borrow
Agreement. At any time the Auto Borrow Agreement is not in effect, the Borrowers
shall repay to Swing Line Lender the aggregate unpaid principal amount of each
Swing Line Loan outstanding on the Maturity Date.
(al)Term Loan. The Borrowers shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), unless accelerated sooner pursuant to Section
9.02.
Payment Dates
Principal Amortization Payment
11.11% of the original principal amount of the Term Loan
September 30, 2015
11.11% of the original principal amount of the Term Loan
December 31, 2015
11.11% of the original principal amount of the Term Loan
March 31, 2016
11.11% of the original principal amount of the Term Loan
June 30, 2016
11.11% of the original principal amount of the Term Loan
September 30, 2016
11.11% of the original principal amount of the Term Loan
December 31, 2016
11.11% of the original principal amount of the Term Loan
Maturity Date
Outstanding Amount of the Term Loan



2.08    Interest.
(am)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to (A) the Base Rate plus the Applicable Rate or (B) such other rate as
may be agreed to in writing between the applicable Borrower and the Swing Line
Lender so long as the Swing Line Lender has not requested that the Lenders fund
Revolving Loans to refinance, or to purchase and fund risk participations in,
such Swing Line Loans pursuant to Section 2.04(c)).




--------------------------------------------------------------------------------




(an)(i)    If any amount of principal of any Loan is not paid when due, whether
at stated maturity, by acceleration or otherwise, such amount shall bear
interest until paid at a fluctuating interest rate per annum equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(i)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall bear interest until paid at a fluctuating interest rate per annum
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii)Upon the request of the Required Lenders, while any Event of Default exists
and is continuing (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(ao)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09    Fees.
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(ap)Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (i) the Applicable
Rate times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (A) the Outstanding Amount of Revolving Loans and
(B) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.15. For the avoidance of doubt, the Outstanding Amount of Swing
Line Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments for purposes of determining the Commitment Fee. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such new Applicable Rate was in effect.
(aq)Other Fees.
(i)The Borrowers shall pay to the Administrative Agent for its own account fees
in the amounts and at the times specified in the Fee Letter (including, without
duplication, fronting fees referred to in Section 2.03(i)). Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(ii)The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(ar)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on




--------------------------------------------------------------------------------




the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(as)If, as a result of any restatement of or other adjustment to the
consolidated financial statements of the Parent Borrower or for any other
reason, the Borrowers or the Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Parent Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrowers shall
promptly and retroactively be obligated to pay to the Administrative Agent for
the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under this Agreement. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.


2.11    Evidence of Debt.
(at)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Unless such Borrower has already done so, upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall also evidence such Lender’s Loans, in addition to
such accounts or records. Each such promissory note shall be in the form of
Exhibit C (a “Note”). Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
(au)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback.
(av)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.




--------------------------------------------------------------------------------




(aw)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower that received
the proceeds of such Borrowing severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by such Borrower, the interest rate applicable
to Base Rate Loans. If such Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by a
Borrower shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(i)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(ax)Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the requesting Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(ay)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(az)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.






--------------------------------------------------------------------------------




2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Parent Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Cash Collateral.
(ba)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, (iii) the Borrowers shall be required to provide
Cash Collateral pursuant to Section 9.02(c) or (iv) there shall exist a
Defaulting Lender, the Borrowers shall promptly (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or the L/C Issuer provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.15(b) and any Cash Collateral provided by the Defaulting Lender).
(bb)Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant to Section 2.14(a),
and in all proceeds of the foregoing, as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.14(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Liens permitted under Section 8.01(p)) or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrowers will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.




--------------------------------------------------------------------------------




(bc)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit may be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(bd)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations or circumstances giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien, if any, conferred under the Loan
Documents and the other applicable provisions of the Loan Documents and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations. Upon any such release, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
and the L/C Issuer to) execute such documents as may be necessary to evidence
such release.


2.15    Defaulting Lenders.
(be)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting




--------------------------------------------------------------------------------




Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.15(b). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14 and Section
2.15.
(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.15(b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(bf)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(bg)Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.15(b) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(bh)Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.






--------------------------------------------------------------------------------




2.16    Joint and Several Liability.
(a)    Each Borrower is jointly and severally liable for all of the Obligations
regardless of which such Person actually receives or received (or receives or
received the proceeds of) Loans, Letters of Credit and other extensions of
credit hereunder or the amount of such Loans, Letters of Credit and other
extensions of credit received or the manner in which the Administrative Agent,
the Issuing Bank, any Lender or any other holder of Obligations accounts for
such Loans, Letters of Credit and other extensions of credit on its books and
records.  Each Borrower’s obligations with respect to Loans, Letters of Credit
and other extensions of credit made to it hereunder and each such Borrower’s
obligations arising as a result of the joint and several liability of such
Borrower hereunder, with respect to Loans, Letters of Credit and other
extensions of credit made to and other Obligations owing by the other Borrowers
hereunder, shall be primary obligations of each such Borrower.
(b)    The joint and several liability of each Borrower under clause (a) above
is absolute and unconditional, irrespective of the value, genuineness, validity
or regularity of any of the Loan Documents or any other document relating to the
Obligations or the enforceability of the Loan Documents or any other document
relating to the Obligations against any Person other than such Borrower or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any law or regulation or other circumstance
whatsoever (other than payment of the Obligations in full) which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 2.16 that the joint and several liability of
each Borrower the foregoing clause (a) shall be absolute and unconditional under
any and all circumstances.  Each Borrower agrees that with respect to its
Obligations under the foregoing clause (a), such Borrower shall have no right of
subrogation, indemnity, reimbursement or contribution against any other Borrower
for amounts paid under this Section 2.16 until such time as all Loans and all
other Obligations (other than indemnification and other contingent obligations
not yet due) have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the joint and several liability of
each Borrower under the foregoing clause (a), which shall remain absolute and
unconditional as described above:
(i)    at any time or from time to time, without notice to any Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted; provided, however, that the foregoing shall not be deemed a waiver by
any Borrower of any right to receive notice expressly granted to such Borrower
under any Loan Document or any such other documents;
(ii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect as
permitted by the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with; provided, however, that the foregoing shall not be
deemed a waiver by any Borrower of any right to receive notice expressly granted
to such Borrower under any Loan Document or any such other documents;
(iii)    if any Lien is granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations such Lien shall
fail to attach or be perfected; or
(iv)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any Borrower)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of any Borrower).
Each Borrower expressly waives diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment and any other notice
whatsoever (other than any right to receive notice expressly granted to such
Borrower under any Loan Document) and any requirement that the Administrative
Agent or any Lender exhaust




--------------------------------------------------------------------------------




any right, power or remedy or first proceed against any other Person under any
of the Loan Documents or any other document relating to the Obligations or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
ARTICLE III.


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(bi)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(bj)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(bk)Tax Indemnifications.
(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent,




--------------------------------------------------------------------------------




and shall make payment in respect thereof within ten days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.
(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten days after demand therefor,
(A) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (B) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (C) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(bl)Evidence of Payments. Upon request by any Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(bm)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:




--------------------------------------------------------------------------------




(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of a Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.
(bn)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an




--------------------------------------------------------------------------------




amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.
(bo)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Credit Extensions whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates.
(bp)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that for any
reason that (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, (x) the obligation
of the




--------------------------------------------------------------------------------




Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
(bq)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrowers and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent (upon the instruction of the Required Lenders) notifies the Borrowers that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrowers written notice thereof. Upon receipt of
any such notice described in clause (2) or (3) of the immediately foregoing
sentence, the requesting Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of the Impacted Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
(c)    If any event described in Section 3.03(a) above occurs and results in the
imposition of an alternative rate for Impacted Loans, then at the request of the
Administrative Agent or the Borrower, the Administrative Agent and the Borrower
shall enter into good faith negotiations for a period of no more than 30 days
for the purpose of agreeing to a substitute basis for determining the rate of
interest to be applied to the applicable Borrowing and, to the extent
applicable, any future Borrowings. Any substitute basis agreed upon shall be,
with the consent of all Lenders with respect to the Impacted Loans.
3.04    Increased Costs.
(br)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.




--------------------------------------------------------------------------------




(bs)Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(bt)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(bu)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(bv)Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.


3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(bw)any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(bx)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by such Borrower; or
(by)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were




--------------------------------------------------------------------------------




obtained. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation of Obligations; Replacement of Lenders.
(bz)Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrowers such Lender or the L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, as applicable,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
(ca)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.


3.07    Survival.
Each party’s obligations under this Article III shall survive termination of the
Commitments, repayment of all other Obligations hereunder and resignation or
replacement of the Administrative Agent.
ARTICLE IV.


GUARANTY


4.01    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the L/C Issuer, the Lenders, the Hedge Banks, the Cash
Management Banks and each other holder of the Obligations, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
the applicable Loan Documents. Upon the failure by any Borrower or any other
applicable Loan Party to pay any such amount when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), subject to any applicable grace or notice and
cure period, each of the Guarantors agrees that it will, jointly and severally
with the other Guarantors, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, will promptly pay the same, without any demand or
notice whatsoever, in accordance with the terms of such extension or renewal.




--------------------------------------------------------------------------------




Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.
4.02    Obligations Unconditional.
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
any Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by applicable Law, the occurrence
of any one or more of the following shall not alter or impair the liability of
any Guarantor hereunder, which shall remain absolute and unconditional as
described above:
(cb)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(cc)any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;
(cd)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(ce)any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or
(cf)any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever (other than any notices expressly required herein or under the other
Loan Documents) and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.
4.03    Reinstatement.
The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will reimburse
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including reasonable fees and disbursements
of counsel) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.








--------------------------------------------------------------------------------




4.04    Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05    Remedies.
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.
4.06    Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations (other than indemnification and other
contingent obligations not yet due) have been paid in full and the Commitments
have terminated.
4.07    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.
4.08    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Facility Termination
Date. Each Loan Party intends this Section to constitute, and this Section shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.
ARTICLE V.


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Effectiveness.
This Agreement shall be effective as of the Closing Date, subject to
satisfaction of the following conditions precedent in each case in a manner
reasonably satisfactory to the Administrative Agent and each Lender:




--------------------------------------------------------------------------------




(cg)Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of each applicable Loan Party and, in the case of this
Agreement, by each Lender and the Administrative Agent.
(ch)Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date.
(ci)Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:
(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(ii)such certificates of resolutions, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to execute and deliver this
Agreement and the other Loan Documents to which such Loan Party is a party; and
(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.
(cj)Refinance of Existing Indebtedness. The Parent Borrower and its Subsidiaries
shall have repaid all outstanding Indebtedness (other than Indebtedness
permitted under Section 8.03) (the “Existing Indebtedness”) and terminated all
commitments to extend credit with respect to the Existing Indebtedness, and all
Liens securing the Existing Indebtedness shall have been released.
(ck)Fees. Receipt by the Administrative Agent of any fees required to be paid to
the Administrative Agent on or before the Closing Date pursuant to the Fee
Letter.
(cl)Attorney Costs. Unless waived by the Administrative Agent, the Parent
Borrower shall have paid all accrued reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) required to be paid by the Parent
Borrower pursuant to the terms of the Loan Documents, to the extent invoiced and
provided to the Parent Borrower prior to or on the Closing Date, plus such
additional amounts of such reasonable fees, charges and disbursements as shall
constitute the Administrative Agent’s reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Parent Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02    Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
(cm)Subject to the provisions of Section 2.01(c) to the contrary, the
representations and warranties of each Loan Party contained in Article VI or any
other Loan Document, or which are contained in any report, certificate or
similar document executed and delivered by the Borrowers or any Loan Party and
furnished at any time under or in connection herewith or therewith, or furnished
pursuant to Article II, Article V or Sections 7.01, 7.02 or 7.03 hereof, shall
be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
(cn)No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.




--------------------------------------------------------------------------------




(co)If the proceeds of such Credit Extension will be used to make any cash
payment or prepayment of principal on Additional Indebtedness in a principal
amount of $5,000,000 or more, then the Loan Parties shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.11 recomputed as of the end of the Applicable Period after giving
effect to such Credit Extension and the use of the proceeds thereof on a Pro
Forma Basis.
(cp)The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty by such Borrower that the conditions specified in Sections 5.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.
Notwithstanding the foregoing or any other provisions to the contrary, the only
representations the accuracy of which shall be a condition to the obligation of
the Lenders to fund the Term Loan on the date the Term Loan is funded shall be
the Specified Representations and the only Defaults or Events of Default the
absence of which shall be a condition to the availability of the Term Loan on
the date the Term Loan is funded shall be those Events of Default set forth in
Sections 9.01(a), 9.01(f) and 9.01(g).
ARTICLE VI.


REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01    Existence, Qualification and Power.
The Parent Borrower and each of its Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
6.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Loan Party is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Loan Party’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any material Contractual Obligation to which
such Loan Party is a party or affecting such Loan Party or a material portion of
the properties of such Loan Party or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (c) violate any Law.
6.03    Governmental Authorization; Other Consents.
No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than those that have already been obtained and are in full force
and effect.
6.04    Binding Effect.




--------------------------------------------------------------------------------




Each Loan Document, when delivered hereunder, will have been duly executed and
delivered by each Loan Party that is party thereto. Each Loan Document, when so
delivered, will constitute a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against such Loan Party that is party thereto
in accordance with its terms, subject to (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally,
(b) general principles of equity, regardless of whether considered in a
proceeding in equity or at law and (c) requirements of reasonableness, good
faith and fair dealing.
6.05    Financial Statements; No Material Adverse Effect.
(cq)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(cr)The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to customary and reasonable year-end
audit adjustments; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Parent Borrower and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.
(cs)From the date of the Interim Financial Statements to and including the
Closing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Parent Borrower and its
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the
Parent Borrower and its Subsidiaries, taken as a whole, in each case, other than
any such Disposition, Recovery Event, purchase or other acquisition that is
reflected in the Interim Financial Statements or in the notes thereto or has
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.
(ct)The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Parent Borrower and its Subsidiaries
as of the dates thereof and for the periods covered thereby.
(cu)Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.


6.06    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Loan Parties threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Parent Borrower or any Subsidiary or against any of their properties that (a)
purport to affect or pertain to this Agreement or any other Loan Document or any
of the Credit Extensions or (b) could reasonably be expected to have a Material
Adverse Effect.
6.07    No Default.
(cv)Neither the Parent Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation, other than any default that could not
reasonably be expected to result in a Material Adverse Effect.
(cw)No Default has occurred and is continuing.


6.08    Ownership of Property; Liens.




--------------------------------------------------------------------------------






Each of the Parent Borrower and its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not reasonably be expected to have a Material Adverse
Effect. The property of the Parent Borrower and its Subsidiaries is not subject
to any Liens other than Permitted Liens.
6.09    Environmental Compliance.
Except as could not reasonably be expected to have a Material Adverse Effect:
(cx)Each of the facilities and real properties owned, leased or operated by the
Parent Borrower or any Subsidiary (the “Facilities”) and all operations of the
Parent Borrower and its Subsidiaries at the Facilities (the “Businesses”) are in
compliance with all applicable Environmental Laws, and there are no conditions
relating to the Facilities or the Businesses that could reasonably be expected
to give rise to liability under any applicable Environmental Laws.
(cy)None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could reasonably be expected to
give rise to liability under, Environmental Laws.
(cz)Neither the Parent Borrower nor any Subsidiary has received any written
notice of, or written inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or a reasonable expectation that any
such notice will be received or is being threatened.
(da)Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the Parent
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably be expected to result in liability under, any applicable
Environmental Law.
(db)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Parent Borrower or any
Subsidiary is named as a party, nor is the Parent Borrower or any Subsidiary a
party to any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Parent Borrower, any
Subsidiary, the Facilities or the Businesses except for such routine
administrative requirements as are applicable to the Facilities or the Business
under Environmental Law.
(dc)There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including
disposal) of the Parent Borrower or any Subsidiary in connection with the
Facilities or otherwise in connection with the Businesses, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under Environmental Laws.


6.10    Insurance.
The properties of the Parent Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the Parent
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party operates.
6.11    Taxes.
The Parent Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To each Loan Party’s
knowledge, there are no proposed tax




--------------------------------------------------------------------------------




assessments against the Parent Borrower or any Subsidiary or claims or
adjustments proposed for any of such Loan Party’s prior tax years which would,
if made, have a Material Adverse Effect. Neither the Parent Borrower nor any
Subsidiary is party to any tax sharing agreement.
6.12    ERISA Compliance.
(dd)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state laws,
except for any noncompliance that would not reasonably be expected to have a
Material Adverse Effect. Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Internal Revenue Code has received a favorable
determination, opinion or advisory letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue Code
and the trust related thereto has been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Internal Revenue Code, or an
application for such a letter is currently being processed by the IRS. To the
knowledge of the Responsible Officers of the Loan Parties, nothing has occurred
that could reasonably be expected to prevent or cause the loss of such
tax-qualified status.
(de)There are no pending or, to the knowledge of the Responsible Officers of the
Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(df)Except for any event, occurrence, circumstance, condition or transaction
that would not reasonably be expected to have a Material Adverse Effect; (i) no
ERISA Event has occurred, and neither any Loan Party nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan; (ii)
each Loan Party and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Internal Revenue Code) is 60% or higher and neither any Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
any Loan Party nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.


6.13    Subsidiaries.
Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (a) jurisdiction of incorporation or
organization, (b) number or percentage, as applicable, of shares of each class
of Equity Interests outstanding, and (c) number or percentage, as applicable, of
outstanding shares of each class of Equity Interests owned by the Parent
Borrower or any Subsidiary. The outstanding Equity Interests of each Subsidiary
are validly issued, fully paid and non‑assessable.
6.14    Margin Regulations; Investment Company Act.
(dg)No Borrower is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of each Borrower only or of the
Parent Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any




--------------------------------------------------------------------------------




Lender or any Affiliate of any Lender relating to Indebtedness and within the
scope of Section 9.01(e) will be margin stock.
(dh)None of the Parent Borrower or any Subsidiary is, or is required to be
registered as, an “investment company” under the Investment Company Act of 1940.


6.15    Disclosure.
Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
6.16    Compliance with Laws.
Each of the Parent Borrower and each Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
6.17    Intellectual Property; Licenses, Etc.
The Parent Borrower and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Except for such claims and infringements that could
not reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any
Responsible Officer of any Loan Party know of any such claim, and, to the
knowledge of the Responsible Officers of the Loan Parties, the use of any IP
Rights by the Parent Borrower or any Subsidiary, the granting of a right or a
license in respect of any IP Rights from the Parent Borrower or any Subsidiary
or any slogan or other advertising device, product, process, method, substance,
part or other material now employed, or now contemplated to be employed, by the
Parent Borrower or any Subsidiary does not infringe on any rights of any other
Person.
6.18    Solvency.
After giving effect to this Agreement and the transactions to occur under this
Agreement as of the Closing Date, the Parent Borrower and its Subsidiaries,
taken as a whole, are Solvent on a consolidated basis.
6.19    Taxpayer Identification Number.
Set forth on Schedule 6.19 is the U.S. tax payer identification number of each
Loan Party as of the Closing Date.
6.20    OFAC.




--------------------------------------------------------------------------------




No Loan Party, nor any of their Subsidiaries, nor, to the knowledge of the Loan
Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions or (ii) located, organized or resident in a
Designated Jurisdiction.
6.21    Anti-Corruption Laws.
The Loan Parties and their Subsidiaries have conducted their businesses in
compliance in all material respects with applicable anti-corruption laws and
have instituted and maintained policies and procedures reasonably designed to
promote and achieve such compliance with such laws.
ARTICLE VII.


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than indemnification or other contingent obligations
not yet due) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Loan Parties shall and shall (except in the case of the
covenants set forth in Sections 7.01, 7.02 and 7.03) cause each Subsidiary not a
Loan Party hereunder (if any) to:
7.01    Financial Statements.
Deliver to the Administrative Agent, for delivery by the Administrative Agent to
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
(di)as soon as available, but in any event within 120 days after the end of each
fiscal year of the Parent Borrower, commencing with the fiscal year ending
December 31, 2014, a consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of Ernst & Young, or another independent certified
public accountant reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(dj)as soon as available, but in any event within 45 days (or up to 50 days if
the filing period with respect to the applicable Form 10-Q is extended to a
corresponding date) after the end of each of the first three fiscal quarters of
each fiscal year of the Parent Borrower, commencing with the fiscal quarter
ending March 31, 2015, a consolidated balance sheet of the Parent Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent Borrower’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity and cash flows for
the portion of the Parent Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be unaudited (management prepared) and certified by a Responsible
Officer of the Parent Borrower (in such capacity, and not individually and
without personal liability) as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent
Borrower and its Subsidiaries in accordance with GAAP, subject only to customary
and reasonable year-end audit adjustments and the absence of footnotes; and
(dk)as soon as available, but in any event within 45 days after the end of each
fiscal year of the Parent Borrower, commencing with the fiscal year ending
December 31, 2015, forecasts prepared by management of the Parent Borrower, in
form reasonably satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Parent Borrower and its Subsidiaries on a monthly basis for the immediately
following fiscal year (including the fiscal year in which the Maturity Date
occurs).




--------------------------------------------------------------------------------




As to any information contained in materials furnished pursuant to Section
7.02(c), the Loan Parties shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Loan Parties to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
7.02    Certificates; Other Information.
Deliver to the Administrative Agent, for delivery by the Administrative Agent to
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
(dl)concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default under the
financial covenants set forth herein or, if any such Events of Default shall
exist, stating the nature and status thereof; provided, however, that in making
their examination such accountants shall not be required to go beyond the bounds
of generally accepted auditing procedures for the purpose of certifying
financial statements;
(dm)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent Borrower (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(dn)promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
equityholders of the Parent Borrower or any Subsidiary, and, to the extent
applicable, copies of all annual, regular, periodic and special reports and
registration statements which the Parent Borrower or any Subsidiary may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(do)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Parent Borrower by independent accountants in connection with the accounts
or books of the Parent Borrower or any Subsidiary, or any audit of any of them;
(dp)promptly, and in any event within five Business Days after receipt thereof
by the Parent Borrower or any Subsidiary, copies of each written notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Parent Borrower or any Subsidiary; and
(dq)promptly, such additional information regarding the business, financial or
corporate affairs of the Parent Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent Borrower
posts such documents, or provides a link thereto on the Parent Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Parent Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third‑party website or
whether sponsored by the Administrative Agent); provided that: (i) the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Parent Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Parent Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Parent Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on




--------------------------------------------------------------------------------




behalf of the Loan Parties hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Loan Parties hereby agree that so long as the Parent Borrower or
any of its Subsidiaries is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Parent Borrower or its Affiliates or the respective
securities of the foregoing for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
Notwithstanding the foregoing, the Loan Parties shall be under no obligation to
mark any Borrower Materials “PUBLIC.”
7.03    Notices.
Promptly notify the Administrative Agent of:
(dr)the occurrence of any Default.
(ds)any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(dt)the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect.
(du)any material change in accounting policies or financial reporting practices
by the Parent Borrower or any Subsidiary, including any determination by the
Borrowers referred to in Section 2.10(b).
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower (in such capacity, and not
individually and without personal liability) setting forth details of the
occurrence referred to therein and stating what action the Parent Borrower and
its Subsidiaries, as applicable, have taken and propose to take with respect
thereto. Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
7.04    Payment of Taxes.
Pay and discharge as the same shall become due and payable all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent Borrower or such Subsidiary.
7.05    Preservation of Existence, Etc.
(dv)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.
(dw)Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.
(dx)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(dy)Preserve or renew all of its IP Rights, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




7.06    Maintenance of Properties.
(dz)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.
(ea)Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(eb)Use the standard of care typical in the industry in the operation and
maintenance of its facilities.


7.07    Maintenance of Insurance.
Maintain with financially sound and reputable insurance companies not Affiliates
of the Parent Borrower, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.
7.08    Compliance with Laws.
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09    Books and Records.
(ec)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Parent Borrower or such Subsidiary, as the case may be.
(ed)Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent Borrower or such Subsidiary, as the case may be.


7.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (each, an “Inspection”), upon at
least three Business Days advance notice (which may be by telephone), or, if an
Event of Default exists and is continuing, at any time with or without notice,
all at such times during normal business hours and as often as the
Administrative Agent or such Lender may request, all at the expense of the
Borrowers; provided, however, that, unless an Event of Default has occurred and
is continuing (in which case the limitations in this proviso shall not apply),
(a) the Administrative Agent shall make all requests for Inspections on behalf
of itself and the Lenders and not more than one Inspection in any fiscal quarter
shall be requested, (b) the Lenders shall only participate in Inspections
requested by the Administrative Agent and (c) the Borrowers shall be required to
pay or reimburse only the Administrative Agent (and not the Lenders) for the
reasonable costs and expenses relating to one (1) Inspection in any fiscal year.
7.11    Use of Proceeds.
(a)    Use the proceeds of the Credit Extensions other than the Term Loan for
working capital, capital expenditures and other general corporate purposes
including refinancing Existing Indebtedness, in each case not in contravention
of any Law or of any Loan Document; provided that the Borrowers shall not use
the proceeds of any such Credit Extension to make any cash payment or prepayment
of principal of Additional Indebtedness unless (i) the




--------------------------------------------------------------------------------




Borrowers shall have so notified the Administrative Agent of such use in writing
prior to or concurrent with the delivery of the Loan Notice for such Credit
Extension and (ii) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 recomputed as of the end of the Applicable
Period after giving effect to such Credit Extension and the use of the proceeds
thereof on a Pro Forma Basis.
(b)    Use the proceeds of the Term Loan to finance in part the purchase price
of the Target Acquisition and the fees and expenses incurred in connection with
the Target Acquisition and this Agreement, in each case not in contravention of
any law or of any Loan Document.
7.12    Additional Guarantors.
Within sixty (60) days (or such later date as the Administrative Agent may agree
in its sole discretion) after any Person becomes a Domestic Subsidiary (unless
such Domestic Subsidiary holds no assets, conducts no business and is formed
solely for the purposes of completing a Permitted Acquisition, Investment or
other transaction permitted hereby, in which case such sixty (60) day period
shall not commence unless and until such Permitted Acquisition, Investment or
other transaction permitted hereby occurs) , cause such Person to (i) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement, and (ii) deliver to the Administrative Agent documents of the types
referred to in Section 5.01(c) and, if requested by the Administrative Agent,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the Joinder
Agreement), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
7.13    Maintenance of Primary Depository Relationship.
Maintain each Loan Party’s primary deposit relationship, including operating,
cash management and collection/lockbox services with one or more Lenders.
7.14    Anti-Corruption Laws.
Conduct its businesses in compliance in all material respects with applicable
anti-corruption laws and maintain policies and procedures reasonably designed to
promote and achieve such compliance with such laws.
ARTICLE VIII.


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
8.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(ee)Liens pursuant to any Loan Document;
(ef)Liens existing on the date hereof and listed on Schedule 8.01 and any
refinancings, renewals or extensions thereof, provided that the property covered
thereby is not increased;
(eg)Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet overdue for more than thirty days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
(eh)Liens of landlords, suppliers, carriers, warehousemen, mechanics, workmen,
materialmen and repairmen and other like Liens imposed by Law or arising in the
ordinary course of business, provided that such Liens secure only amounts not
overdue for more than thirty days or, if overdue for more than thirty days, are
being contested




--------------------------------------------------------------------------------




in good faith by appropriate proceedings diligently conducted for which adequate
reserves determined in accordance with GAAP have been established;
(ei)Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;
(ej)Liens incurred or deposits made to secure the performance of bids, tenders,
sales, trade contracts, leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(ek)ground leases or other leases in respect of real property on which
facilities owned or leased by the Parent Borrower or a Subsidiary are located;
(el)easements, licenses, rights-of-way, building restrictions, minor defects or
irregularities in title and other similar charges or encumbrances affecting real
property which, in the aggregate, do not materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the applicable Person;
(em)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h);
(en)Liens securing Indebtedness permitted under Section 8.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) such Liens attach to such property
concurrently with or within ninety (90) days after the acquisition thereof;
(eo)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(ep)Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Parent Borrower or any Subsidiary
provided that such Lien secures only the obligations of the Parent Borrower or
such Subsidiary in respect of such letter of credit to the extent such
obligations are permitted under this Agreement;
(eq)leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Parent Borrower and its
Subsidiaries taken as a whole;
(er)any interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(es)Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
(et)normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(eu)Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;
(ev)Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Parent Borrower or any Subsidiaries which are otherwise permitted under
this Agreement;
(ew)Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;
(ex)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Subsidiaries, taken as a whole;
(ey)Liens pursuant to insurance premium financing arrangements securing
insurance proceeds solely to the extent of such premiums;
(ez)Liens incurred in the ordinary course of business in connection with the
purchase and shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attached to such goods or assets during transit;
(fa)Liens securing Acquired Indebtedness, provided that (i) such Liens do not at
any time encumber any property other than the property acquired in the
applicable Permitted Acquisition and (ii) such Liens shall exist prior to the
applicable Permitted Acquisition and shall not be incurred in anticipation of
the applicable Permitted Acquisition;
(fb)minor defects in title or irregularities in title or other similar charges
or encumbrances affecting machinery and equipment which, do not materially
detract from the value of the property subject thereto, materially




--------------------------------------------------------------------------------




interfere with the ordinary conduct of the business of the applicable Person or
relate to any property other than the property subject thereto; and
(fc)Liens for treasury management, credit card and similar products of CLP Towne
Inc. and its subsidiaries for a period not to exceed 45 days after the closing
date of the Target Acquisition (or such longer period as the Administrative
Agent may approve in its sole discretion), provided, that such Liens do not
secure more than $5,000,000 in obligations outstanding at any time.


8.02    Investments.
Make any Investments, except:
(fd)Investments in the form of cash or Cash Equivalents;
(fe)Investments outstanding on the date hereof and set forth in Schedule 8.02;
(ff)Investments in any Person that is a Loan Party;
(fg)Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;
(fh)Investments by any Loan Party in any Subsidiary that is not a Loan Party in
an aggregate amount not to exceed $25,000,000 at any time outstanding;
(fi)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(fj)advances and loans to, and prepaid expenses for, employees, directors or
officers for reasonable travel, relocation and business expenses in the ordinary
course of business;
(fk)Guarantees and Swap Contracts permitted by Section 8.03;
(fl)Permitted Acquisitions and, to the extent treated as an Investment,
Indebtedness of Persons acquired in Permitted Acquisitions permitted by Section
8.03(h) on the terms and in such amounts permitted therein;
(fm)purchases and acquisitions of inventory, supplies, materials and equipment
in the ordinary course of business;
(fn)Investments constituting deposits described in clauses (e) and (f) of
Section 8.01;
(fo)Investments consisting of Permitted Bond Hedge Transactions and Permitted
Warrant Transactions entered into in connection with Permitted Convertible
Indebtedness; and
(fp)Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $10,000,000 in the aggregate at any time outstanding.


8.03    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(fq)Indebtedness under the Loan Documents;
(fr)Indebtedness outstanding on the date hereof and set forth in Schedule 8.03
and any refinancings, refundings, renewals and extensions thereof; provided that
(i) the maximum principal amount of such Indebtedness is not increased and (ii)
the material terms taken as a whole of such refinancing, refunding, renewal or
extension are not materially less favorable to the Parent Borrower and its
Subsidiaries than the terms of the Indebtedness being refinanced, refunded,
renewed or extended;
(fs)Indebtedness between and among the Parent Borrower and its Subsidiaries
permitted under Section 8.02;
(ft)obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non‑defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;




--------------------------------------------------------------------------------




(fu)Indebtedness incurred in the ordinary course of business (including
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, indemnification obligations arising out of agreements entered into
in the ordinary course of business or in connection with any Permitted
Acquisition or any Disposition permitted by Section 8.05, and any reimbursement
obligations of Loan Parties to the issuers of Existing Letters of Credit) and
not incurred through the borrowing of money, provided that such Indebtedness is
either unsecured Indebtedness or Indebtedness secured by a Permitted Lien;
(fv)Indebtedness (including obligations in respect of capital leases) hereafter
incurred to finance the purchase, construction or improvement of fixed assets
(whether or not constituting purchase money Indebtedness) and any Indebtedness
assumed in connection with the acquisition of such assets or secured by a Lien
on any such assets prior to the acquisition thereof, and renewals, refinancings
and extensions thereof, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness shall not exceed $30,000,000 at any one time
outstanding; and (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed;
(fw)Subordinated Indebtedness or unsecured Indebtedness (including Convertible
Indebtedness) (collectively “Additional Indebtedness”), provided that (i) each
of the Standard Conditions shall be satisfied; (ii) such Indebtedness is not at
any time guaranteed by any Subsidiary that is not a Guarantor; and (iii) no such
Indebtedness shall (A) mature or require any regularly scheduled amortization
payment to be made prior to the date that is 91 days after the Maturity Date or
(B) be subject to any mandatory redemption, mandatory repurchase or other
mandatory prepayments of principal (including, in the case of Convertible
Indebtedness, early conversion triggers) other than those that, in the Parent
Borrower’s good faith judgment, are customary for senior unsecured high yield
notes, senior subordinated high yield notes or senior unsecured or senior
subordinated convertible notes, as the case may be;
(fx)Indebtedness of Persons acquired in Permitted Acquisitions (the “Acquired
Indebtedness”), provided that (i) such Indebtedness shall exist prior to the
applicable Permitted Acquisition and shall not be incurred in anticipation of
the applicable Permitted Acquisition and (ii) the aggregate principal amount of
all such Indebtedness shall not exceed $30,000,000 at any one time outstanding;
(fy)unsecured Indebtedness issued to any seller in any Permitted Acquisition as
consideration for such Permitted Acquisition and other unsecured Indebtedness in
the form of purchase price adjustments, earn-outs, non-competition agreements
and other deferred payment arrangements of a similar nature issued in connection
with any Permitted Acquisition, provided that the aggregate principal amount of
the Indebtedness issued or incurred under this clause (i) in connection with any
Permitted Acquisition (including the Parent Borrower’s good faith estimate of
the maximum amount of payments due in connection with any earn-outs) shall not
exceed 25% of the total consideration for such Permitted Acquisition;
(fz)Guarantees required by the U.S. Department of Transportation as supporting
obligations for self-insurance programs of any Subsidiary;
(ga)Guarantees with respect to Indebtedness permitted under this Section 8.03;
(gb)Indebtedness consisting of Permitted Investments;
(gc)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(gd)Indebtedness arising from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided such Indebtedness is extinguished within
five (5) days of the Borrower having notice or knowledge of its occurrence;
(ge)Attributable Indebtedness under any Sale and Leaseback Transaction permitted
by Section 8.15;
(gf)Permitted Bond Hedge Transactions and Permitted Warrant Transactions entered
into in connection with Permitted Convertible Indebtedness; and
(gg)unsecured Indebtedness of a nature not contemplated in the foregoing clauses
in an amount not to exceed $10,000,000 in the aggregate at any time outstanding.


8.04    Fundamental Changes.
Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Event of Default exists or would result therefrom, (a) the
Parent Borrower may merge or consolidate with any of its Subsidiaries (other
than the Subsidiary Borrower) provided that the Parent Borrower is the
continuing or surviving Person, (b) any Subsidiary may merge or consolidate with
any other Subsidiary provided that (i) if the Subsidiary Borrower is a party
thereto then the Subsidiary Borrower shall be the continuing or surviving Person
and (ii) if the Subsidiary Borrower




--------------------------------------------------------------------------------




is not a party thereto and a Guarantor is a party thereto then a Guarantor shall
be the continuing or surviving Person, (c) the Parent Borrower or any Subsidiary
may merge or consolidate with any other Person in connection with a Permitted
Acquisition provided that if a Borrower is a party to such merger or
consolidation then such Borrower is the continuing or surviving Person, (d) any
Subsidiary that is not a Guarantor may merge or consolidate with any other
Subsidiary that is not a Guarantor and (e) any Subsidiary may dissolve,
liquidate or wind up its affairs at any time provided that such dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect.
8.05    Dispositions.
Make any Disposition other than:
(gh)the Disposition of the Equity Interests of or all or substantially all of
the property of any Subsidiary that represented less than 10% of Consolidated
Tangible Net Worth as of the end of the Applicable Period and that accounted for
less than 10% of Consolidated EBITDA for the Applicable Period;
(gi)the Disposition of property (including the Equity Interests of any
Subsidiary) in a single transaction or series of related transactions for which
the total consideration (for such transaction or series of related transactions)
is less than or equal to $20,000,000; and
(gj)the Disposition of property (including the Equity Interests of any
Subsidiary) in a single transaction or series of related transactions for which
the total consideration (for such transaction or series of related transactions)
is greater than $20,000,000, provided that (i) the Parent Borrower shall have
given the Administrative Agent thirty (30) days prior written notice of such
Disposition and (ii) if the total cash consideration for any such transaction or
series of related transactions exceeds $5,000,000, the Borrowers shall prepay
the Loans by an amount equal to the net cash proceeds thereof (without a
corresponding permanent reduction of the Aggregate Revolving Commitments);
provided, however, that any Disposition pursuant to clauses (a) through (c)
shall be permitted only if each of the following conditions is satisfied:
(i)each of the Standard Conditions shall be satisfied;
(ii)such Disposition shall not involve the sale, transfer or other disposition
of a minority equity interest in any Subsidiary;
(iii)at least seventy-five percent (75%) of the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and the aggregate consideration (cash and
non-cash) shall be in an amount not less than the fair market value of the
property disposed of;
(iv)if such Disposition is a Sale and Leaseback Transaction, such Disposition is
not prohibited by the terms of Section 8.15; and
(v)such Disposition does not involve a sale, transfer or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05.


8.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that so long as no Event
of Default has occurred and is continuing:
(gk)each Subsidiary may declare and make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(gl)the Parent Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;
(gm)the Parent Borrower may declare and make dividend payments and may issue and
make redemptions of stock or other ownership interests in accordance with stock
option, employee incentive or similar plans for employees, directors or officers
of the Parent Borrower;




--------------------------------------------------------------------------------




(gn)the Parent Borrower may make (A) any payment of premium to a counterparty
under a Permitted Bond Hedge Transaction, (B) any payment in connection with a
Permitted Warrant Transaction (x) by delivery of shares of the Parent Borrower’s
common stock upon net share settlement thereof or (y) by set-off and/or payment
of an early termination payment or similar payment thereunder in the Parent
Borrower’s common stock upon any early termination thereof;
(go)the Parent Borrower may issue shares of its common stock to satisfy
obligations in respect of Permitted Convertible Notes;
(gp)the Parent Borrower may receive shares of its common stock on account of net
share settlements or terminations of any Permitted Bond Hedge Transactions or
Permitted Warrant Transactions entered into in connection with Permitted
Convertible Notes;
(gq)the Parent Borrower may declare and make other Restricted Payments,
including in connection with Permitted Acquisitions, provided that each of the
Standard Conditions shall be satisfied; and
(gr)the Parent Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests.


8.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Parent Borrower and its Subsidiaries on the Closing
Date or any business reasonably related or incidental thereto.
8.08    Transactions with Affiliates.
Enter into or permit to exist any transaction or series of transactions with any
Affiliate of the Parent Borrower other than (a) advances of working capital to
any Loan Party, (b) transfers of cash or other assets to any Loan Party, (c)
intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, or otherwise in this Agreement, (d)
the payment of reasonable fees to directors, and compensation and employee
benefit arrangements paid to, reimbursement of expenses of and indemnities
provided for the benefit of officers, directors and employees, (e) arrangements
described on Schedule 8.08 and (f) except as otherwise specifically limited in
this Agreement, other transactions which are on terms and conditions
substantially as favorable to the Parent Borrower or such Subsidiary, as
applicable, as would be obtainable by it in a comparable arms‑length transaction
with a Person other than an Affiliate.
8.09    Burdensome Agreements.
Enter into, or permit to exist, any Contractual Obligation that (a) prohibits
any such Person from (i) making Restricted Payments to any Loan Party, (ii)
repaying any Indebtedness or other obligation owed to any Loan Party, (iii)
making loans or advances to any Loan Party, (iv) transferring any of its
property to any Loan Party, (v) pledging its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) acting as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)‑(v) above) for (1) this
Agreement and the other Loan Documents, (2) restrictions or conditions existing
on the date hereof and identified on Schedule 8.09, (3) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(e), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (4) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (5) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.05
pending the consummation of such sale, or (6) customary provisions in leases and
other contracts restricting the assignment thereof, or (b) requires the grant of
any security for any obligation if such property is given as security for the
Obligations.
8.10    Use of Proceeds.




--------------------------------------------------------------------------------




Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
8.11    Financial Covenants.
(gs)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Parent Borrower to be greater than
2.75:1.0.
(gt)Consolidated Funded Indebtedness to Capitalization Ratio. Permit the
Consolidated Funded Indebtedness to Capitalization Ratio as of the end of any
fiscal quarter of the Parent Borrower to be greater than 2.00:1.0.
(gu)Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent Borrower to be
less than 2.00:1.0.


8.12    Additional Indebtedness.
(gv)Amend or modify any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner materially adverse to the
Parent Borrower or any Subsidiary or to the Lenders (including any amendment or
modification that would shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto), in each case except to the extent such
amendment or modification is expressly permitted by the subordination provisions
of such Subordinated Indebtedness.
(gw)Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Additional Indebtedness in excess of $5,000,000 in
any fiscal year, other than with the proceeds of any substantially concurrent
issuance of Additional Indebtedness of the Parent Borrower or any Subsidiary or
Equity Interests of the Parent Borrower.
(gx)Make any payment of principal or interest on any Subordinated Indebtedness
in violation of the subordination provisions of such Subordinated Indebtedness.


8.13    Organization Documents; Fiscal Year.
(gy)Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.
(gz)Change its fiscal year.


8.14    Ownership of Subsidiaries.
Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than the Parent Borrower or any Wholly Owned
Subsidiary) to own any Equity Interests of any Subsidiary, except to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Equity Interests of Foreign
Subsidiaries, or (b) permit any Subsidiary to issue or have outstanding any
shares of preferred Equity Interests.
8.15    Sale Leasebacks.
Enter into any Sale and Leaseback Transaction other than property with an
aggregate fair market value of not more than $30,000,000 during the term of this
Agreement.
8.16    Capital Expenditures.




--------------------------------------------------------------------------------






Permit Consolidated Capital Expenditures for any fiscal year to exceed
$75,000,000.
8.17    Sanctions.
Directly or, to its knowledge, indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
8.18    Anti-Corruption Laws.
Directly or, to its knowledge, indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other jurisdictions applicable to the Borrowers or their Subsidiaries.
ARTICLE IX.


EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.
Any of the following shall constitute an Event of Default:
(ha)Non-Payment. Any Loan Party fails to pay (i) when due and payable, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five days
after the same becomes due and payable, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan Document
(unless a longer grace or cure period is provided in such Loan Document with
respect to such payment, in which event the longer grace or cure period shall
apply); or
(hb)Specific Covenants.
(i)Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01 or 7.02 and such failure continues for a period
in excess of five days after the applicable due date therefor; or
(ii)Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03(a), 7.05(a), 7.10 or 7.11 or Article VIII; or
(hc)Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for a period of thirty days after the earlier of (i) any Loan Party
obtains actual knowledge thereof or (ii) written notice thereof is sent by the
Administrative Agent to the Parent Borrower (unless a longer grace or cure
period is provided in such Loan Document with respect to such covenant or
agreement, in which event the longer grace or cure period shall apply); or
(hd)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any report, certificate or similar
document executed and delivered by any Loan Party in connection herewith or
therewith, or delivered pursuant to Article II, Article V or Sections 7.01, 7.02
or 7.03 hereof, shall prove to have been incorrect or misleading in any material
respect when made or deemed made; or
(he)Cross-Default. (i) The Parent Borrower or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness and
such failure continues for a period in excess of any applicable grace period
provided therein; (ii) the Parent Borrower or any Subsidiary fails to observe or
perform any other agreement or condition relating to any Material Indebtedness
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event




--------------------------------------------------------------------------------




occurs (and such failure continues for a period in excess of any applicable
grace period provided therein), the effect of which default or other event is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Material Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Indebtedness to be made, prior to its stated maturity; provided that this clause
(e) shall not apply to any requirement for conversion of Permitted Convertible
Notes (unless such conversion results from any default or event of default by
the Parent Borrower or any Subsidiary thereunder or from a “change of control”,
“fundamental change” or similar event, however denominated, thereunder) to the
extent payment is made on the date when due; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Parent Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Parent Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Parent Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or (iv) there occurs under any Permitted Bond Hedge
Transactions or Permitted Warrant Transactions an early termination resulting
from any event of default thereunder as to which the Parent Borrower or any of
its Subsidiaries is the Defaulting Party (as defined therein) and the
termination value owed by the Parent Borrower or such Subsidiary as a result
thereof, taken together, is greater than the Threshold Amount; and, provided
further, that any Event of Default under this paragraph shall be immediately
cured and no longer continuing (without any action on the part of the
Administrative Agent, any Lender or otherwise) as and when any such failure (x)
is cured by the Parent Borrower or applicable Subsidiary or (y) is waived in
writing (including in the form of amendment) by the requisite holders of the
applicable item of Material Indebtedness, in either case, prior to the
acceleration of all the Loans pursuant to Section 9.01; or
(hf)Insolvency Proceedings, Etc. The Parent Borrower or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or
(hg)Inability to Pay Debts; Attachment. (i) Any Loan Party admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part (with a value in excess of the Threshold
Amount) of the property of the Parent Borrower or any Subsidiary and is not
released, vacated or fully bonded within thirty days after its issue or levy; or
(hh)Judgments. There is entered against the Parent Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
(hi)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(hj)Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further




--------------------------------------------------------------------------------




liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or
(hk)Change of Control. There occurs any Change of Control; or
(hl)Subordinated Debt Documentation. The subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness in excess of the
Threshold Amount shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness, unless such Subordinated Indebtedness is
thereafter otherwise permitted under Section 8.03.


9.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(hm)declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(hn)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
(ho)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(hp)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03    Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents,




--------------------------------------------------------------------------------




ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payments of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or such Loan Party’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE X.


ADMINISTRATIVE AGENT


10.01    Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
10.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Parent Borrower or any Subsidiary or other Affiliate
thereof




--------------------------------------------------------------------------------




as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders or to provide notice to or consent of
the Lenders with respect thereto.
10.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(hq)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(hr)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(hs)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or the L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
10.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other




--------------------------------------------------------------------------------




experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
10.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
10.06    Resignation of Administrative Agent.
(ht)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(hu)If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(hv)With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties




--------------------------------------------------------------------------------




in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(hw)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.


10.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
10.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(hx)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and
(hy)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;




--------------------------------------------------------------------------------




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
10.10    Guaranty Matters.
Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.
10.11    Secured Cash Management Agreements and Secured Hedge Agreements.


No Cash Management Bank or Hedge Bank that obtains the benefit of the provisions
of Section 9.03, the Guaranty or any Collateral by virtue of the provisions
hereof or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty or
any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of the Facility Termination Date.
ARTICLE XI.


MISCELLANEOUS


11.01    Amendments, Etc.
Unless otherwise expressly provided herein or therein, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the applicable Loan Party and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that
(a)no such amendment, waiver or consent shall:
(i)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a




--------------------------------------------------------------------------------




waiver of any condition precedent set forth in Section 5.02 or of any Default is
not considered an extension or increase in Commitments of any Lender);
(ii)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or under any other Loan Document
without the written consent of each Lender entitled to receive such payment or
whose Commitments are to be reduced;
(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(iv)change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;
(v)change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
(vi)release any Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or
(b)prior to the termination of the Revolving Commitments, unless also signed by
Lenders (other than Defaulting Lenders) holding at least a majority of the
Revolving Credit Exposure, no such amendment, waiver or consent shall, (i) waive
any Default for purposes of Section 5.02(b), (ii) amend, change, waive,
discharge or terminate Sections 5.02 or 9.01 in a manner adverse to such Lenders
or (iii) amend, change, waive, discharge or terminate Section 8.11 (or any
defined term used therein) or this Section 11.01(b); or
(c)unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;
(d)unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and
(e)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein,
(i)the Fee Letter and any Auto Borrow Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(ii)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (any amendment, waiver or consent which
by its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender,
(iii)each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein,




--------------------------------------------------------------------------------




(iv)the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders, and
(v)an Incremental Facility Amendment shall be effective if signed by the Loan
Parties, the Administrative Agent and each Person that agrees to provide a
portion of the applicable Incremental Facility.


11.02    Notices; Effectiveness; Electronic Communications.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Parent
Borrower and its Affiliates).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer, the Parent Borrower or the Subsidiary
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-




--------------------------------------------------------------------------------




INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
resulted from the gross negligence or willful misconduct of such Agent Party.
(d)Change of Address, Etc. Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, electronic mail
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to each Loan Party, the
Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent Borrower or its Affiliates or
the respective securities of the foregoing for purposes of United States Federal
or state securities laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case




--------------------------------------------------------------------------------




may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including any Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Parent Borrower or any Subsidiary, or any Environmental Liability related in
any way to the Parent Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender




--------------------------------------------------------------------------------




severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposures of all Lenders at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Loan Party shall assert, and each Loan Party hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


11.05    Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
11.06    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions




--------------------------------------------------------------------------------




of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) and
$3,000,000 in the case of any assignment in respect of the Term Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Parent Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loan Commitment or Term Loans on a non pro rata basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Parent Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
seven (7) Business Days after having received notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Loan Commitment or any Revolving Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)the consent of the L/C Issuer and the Swing Line Lender shall be required for
any assignment in respect of Revolving Loans and Revolving Commitments.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive




--------------------------------------------------------------------------------




such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Parent Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries, (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural Person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(vii)Assignee is not a Competitor. Each assignee represents and warrants in
writing to the Borrowers that such assignee is not a Competitor.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender, the Parent Borrower or any of
the Parent Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such




--------------------------------------------------------------------------------




Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrowers, the Administrative Agent,
the Lenders and the L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) such Participant represents and warrants in writing to the
Borrowers that such Participant is not a Competitor. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
days’ notice to the Borrowers, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrowers to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder




--------------------------------------------------------------------------------




with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (1) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (2) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.    


11.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.01(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Parent Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Parent Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent Borrower. For purposes
of this Section, “Information” means all information received from the Parent
Borrower or any Subsidiary relating to the Parent Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Parent Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.
11.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates, in connection with any
exercise of remedies under Section 9.02 or under any Loan Document, is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective




--------------------------------------------------------------------------------




Affiliates, irrespective of whether or not such Lender, the L/C Issuer or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability.






--------------------------------------------------------------------------------




If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
11.13    Replacement of Lenders.
If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT




--------------------------------------------------------------------------------




FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO ENFORCEMENT OF ANY
SUCH JUDGMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY OF THE LOAN PARTIES IN
THE COURTS OF ANY JURISDICTION IN WHICH SUCH PROPERTY IS LOCATED.
(c)WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.16    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, any Arranger nor any Lender has




--------------------------------------------------------------------------------




any obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Loan Parties and their respective
Affiliates. To the fullest extent permitted by Law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, each Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
11.18    Subordination of Intercompany Indebtedness.
Each holder of Intercompany Indebtedness (each a “Holder”) and each issuer of
Intercompany Indebtedness (each a “Maker”) agrees with the Administrative Agent
and the other holders of the Obligations as follows:
(a)Subordination. The payment of principal, interest, fees and other amounts
with respect to Intercompany Indebtedness is expressly subordinated to the
Obligations.
(b)Payments. If an Event of Default has occurred and is continuing, no Maker may
make, and no Holder may take, demand, receive or accept, any payment with
respect to Intercompany Indebtedness.
(c)Payments Held in Trust. In the event any payment of principal or interest or
distribution of property of any Maker on or in respect of Intercompany
Indebtedness shall be received by any Holder in violation of this Section 11.18,
such payment or distribution shall be held in trust for the Administrative
Agent, for the benefit of the holders of the Obligations, and such Holder will
forthwith turn over any such payments in the form received, properly endorsed or
assigned, to the Administrative Agent, for the benefit of the holders of the
Obligations.
(d)Enforcement. No Holder shall be entitled to demand payment of or accelerate
any Intercompany Indebtedness or to exercise any remedies or take any actions
against any Maker to enforce any of such Holder’s rights with respect to
Intercompany Indebtedness.
(e)Collateral. No Holder will ask, demand, accept, or receive any collateral
security from any Loan Party for the payment of Intercompany Indebtedness, and
any collateral security for the payment of Intercompany Indebtedness that any
Holder may now or hereafter have on any property of any Loan Party is expressly
subordinated to the Liens of the Administrative Agent, for the benefit of the
holders of the Obligations, securing the Obligations.
(f)Attorney in Fact. Each Holder irrevocably authorizes and directs the
Administrative Agent and any trustee in bankruptcy, receiver, custodian or
assignee for the benefit of creditors of any Maker, whether in voluntary or
involuntary liquidation, dissolution or reorganization, in its behalf to take
such action as may be necessary or appropriate to effectuate the subordination
provided for in this Section 11.18 and irrevocably appoints, which appointment
is coupled with an interest, upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent, or any such trustee, receiver,
custodian or assignee, its attorneys in fact for such purpose with full powers
of substitution and revocation.
(g)Proof and Vote of Claims. Each Holder irrevocably appoints, which appointment
is irrevocable and coupled with an interest, the Administrative Agent as such
Holder’s true and lawful attorney, with full power of




--------------------------------------------------------------------------------




substitution, in the name of such Holder, the Administrative Agent, the holders
of the Obligations or otherwise, for the sole use and benefit of the
Administrative Agent, to the extent permitted by Law, to prove and vote all
claims relating to Intercompany Indebtedness, and to receive and collect all
distributions and payments to which such Holder would be otherwise entitled on
any liquidation of any Maker or any of its property or in any proceeding
affecting any Maker or its property under any Debtor Relief Laws, but not to
otherwise affect any rights of such Holder under the Bankruptcy Code.
(h)No Interference. Each Holder agrees (i) not to take any action as the holder
of Intercompany Indebtedness that will impede, interfere with or restrict or
restrain the exercise by the Administrative Agent of its rights and remedies
under the Loan Documents and (ii) upon the commencement of any proceeding under
Debtor Relief Laws, to take such actions as the holder of Intercompany
Indebtedness as may be reasonably necessary or appropriate to effectuate the
subordination provided hereby. In furtherance thereof, each Holder, in its
capacity as a holder of Intercompany Indebtedness, to the extent permitted by
Law, agrees not to oppose any motion filed or supported by the Administrative
Agent or any other holder of the Obligations for relief from stay or for
adequate protection in respect of the Obligations and not to oppose any motions
supported by the Administrative Agent or any other holder of the Obligations for
any Loan Party’s use of cash collateral or post petition borrowing from any of
the Lenders or the Administrative Agent.
.USA PATRIOT Act.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
[SIGNATURE PAGES FOLLOW]
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.


BORROWERS:
FORWARD AIR CORPORATION, a Tennessee corporation



By: /s/ Rodney L. Bell                    
Name:    Rodney L. Bell
Title:    Chief Financial Officer


FORWARD AIR, INC., a Tennessee corporation


By: /s/ Rodney L. Bell                    
Name:    Rodney L. Bell
Title:    Chief Financial Officer


GUARANTORS:    FAF, INC., a Tennessee corporation
FORWARD AIR SOLUTIONS, INC., a Tennessee corporation
FORWARD AIR TECHNOLOGY AND LOGISTICS SERVICES, INC.,
a Tennessee corporation
TQI HOLDINGS, INC., a Delaware corporation
TOTAL QUALITY, INC., a Michigan corporation
TQI INC., a Michigan corporation
CENTRAL STATES TRUCKING CO., a Delaware corporation
CENTRAL STATES LOGISTICS, INC., an Illinois corporation






--------------------------------------------------------------------------------




By: /s/ Rodney L. Bell                    
Name:    Rodney L. Bell
Title:    Chief Financial Officer




FORWARD AIR ROYALTY, LLC, a Delaware limited liability company


By: /s/ Matthew J. Jewell                    
Name:    Matthew J. Jewell
Title:    President


[SIGNATURE PAGES CONTINUE]
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent


By: /s/ Maria A. McClain        
Name: Maria A. McClain
Title: Vice President


LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender


By: /s/ John M. Hall            
Name: John M. Hall
Title: Senior Vice President


FIRST TENNESSEE BANK, N.A.


By: /s/ Tiffany E. Gardner        
Name: Tiffany E. Gardner
Title: Senior Vice President










--------------------------------------------------------------------------------










100073667.5




Schedule 2.01
Commitments and Applicable Percentages




Lender
Revolving
Commitment
Applicable
Percentage of Revolving Commitment
Term Loan Commitment
Applicable Percentage of
Term Loan Commitment
 
 
 
 
 
Bank of America, N.A.
$100,000,000.00
66.666666667
$115,000,000.00
92.000000000%
First Tennessee Bank, N.A.
$50,000,000.00
33.333333333
$10,000,000.00
8.000000000
Total
$150,000,000.00
100.000000000%
$125,000,000.00
100.000000000%





--------------------------------------------------------------------------------




Schedule 2.03
Existing Letters of Credit




The following are existing Letters of Credit issued by Bank of America, N.A., in
its capacity as L/C Issuer:




LC Number
Amount
Applicant on LC
Beneficiary
Maturity
68064382
$3,275,000.00
Forward Air Corporation
Sentry Insurance A Mutual Company
1/21/2016
68064383
$74,179.00
Forward Air Corporation
IAC San Francisco LLC
1/21/2016
68064388
$650,000.00
Forward Air Corporation
The Travelers Indemnity Company
1/21/2016
68064389
$3,750,000.00
Forward Air Corporation
United States Fidelity and Guarantee Company
1/21/2016
68075381
$1,000,000.00
Forward Air Corporation
FAF, Inc.
6/25/2015
68075383
$1,000,000.00
Forward Air Corporation
Forward Air Solutions, Inc.
6/25/2015









--------------------------------------------------------------------------------




Schedule 6.13
Subsidiaries




Subsidiary
Jurisdiction of Incorporation or
Organization
Number (or percent) of each class of Equity Interests outstanding*
Number (or percent) of each class of Equity Interests owned by Borrower or its
Subsidiaries*
FAF, Inc.
Tennessee
100 shares of common stock
100% owned by
Forward Air Corporation
Forward Air, Inc.
Tennessee
100 shares of common stock
100% owned by
Forward Air Corporation
Forward Air Solutions, Inc.
Tennessee
100 shares of common stock
100% owned by
Forward Air Corporation
Forward Air Technology and Logistics Services, Inc.
Tennessee
100 shares of common stock
100% owned by
Forward Air, Inc.
Forward Air Royalty, LLC
Delaware
100% membership interest
100% owned by
Forward Air, Inc.
FAC Subsidiary, Inc.**
Delaware
100 shares of common stock
100% owned by Forward Air, Inc.
TQI Holdings, Inc.
Delaware
12,096 shares of common stock
100% owned by Forward Air Corporation
Total Quality, Inc.
Michigan
100 shares of common stock
100% owned by TQI Holdings, Inc.
TQI Inc.
Michigan
100 shares of common stock
100% owned by TQI Holdings, Inc.
Central States Trucking Co.
Delaware
1,000 shares of common stock


0 shares of preferred stock
100% owned by Forward Air Corporation
Central States Logistics, Inc.
Illinois
60 shares of common stock
100% owned by Forward Air Corporation





*Other than Central States Trucking Co., each of the Subsidiaries that is a
corporation has authorized only common stock.


**To become a Guarantor pursuant to Section 7.12 following the Closing Date.






--------------------------------------------------------------------------------




Schedule 6.19
Taxpayer Identification Number




Name of Entity
Taxpayer Identification Number
Forward Air Corporation
62-1120025
FAF, Inc.
62-1742929
Forward Air, Inc.
62-1554972
Forward Air Solutions, Inc.
26-0555878
Forward Air Technology and Logistics Services, Inc.
62-1849145
Forward Air Royalty, LLC
52-2007222
FAC Subsidiary, Inc.
None
TQI Holdings, Inc.
26-2111990
Total Quality, Inc.
38-3078279
TQI Inc.
38-3432364
Central States Trucking Co.
36-3095836
Central States Logistics, Inc.
36-3263141











--------------------------------------------------------------------------------




Schedule 8.01
Liens Existing on the Closing Date


Jurisdiction
State
Filing
Debtor Name
Secured Party
Filing Reference
Date of Filing
Collateral
Secretary of State
TN
UCC Financing Statement
Forward Air
GFC Leasing, a Division of Gordon Flesch Co., Inc.
206025257
05/02/2006
Canon Imagerunner and accessories
Secretary of State
TN
UCC Continuation
Forward Air
GFC Leasing, a Division of Gordon Flesch Co., Inc.
211061608
04/29/2011
 
Secretary of State
TN
UCC Amendment
Forward Air
GFC Leasing, a Division of Gordon Flesch Co., Inc.
111026298
05/20/2011
Deleted 444142 Canon IR4570 SN SKU20061
Secretary of State
TN
UCC Financing Statement
Forward Air, Inc.
US Bancorp
310061430
10/19/2010
Maximum Principal indebtedness for Tennessee Recording Tax Purposes is $0.00.
For Informational Purposes only: 1 E8355 SCPH031949; 1 ES555 SCB1016895
Secretary of State
TN
UCC Financing Statement
Forward Air Corporation
Xerox Corporation
211091000
12/19/2011
Xerox with al parts, attachments, etc.
Secretary of State
MI
UCC Financing Statement
Total Quality, Inc.
Nissan Motor Acceptance Corporation
2012026972-6
02/20/2012
Nissan Forklift CFS40LP IC Cushion P Serial No. CP1F1-9N2653; Nissan Forklift
CFS40LP IC Cushion P Serial No. CP1F1-9N2654
Secretary of State
MI
UCC Financing Statement
Total Quality, Inc.
Nissan Motor Acceptance Corporation
2012026971-4
02/20/2012
Nissan Forklift CFS40LP IC Cushion P Serial No. CP1F1-9N2662
Secretary of State
MI
UCC Financing Statement
Total Quality, Inc.
Nissan Motor Acceptance Corporation
2012026970-2
02/20/2012
Nissan Forklift CFS40LP IC Cushion P Serial No. CP1F1-9N2671; Nissan Forklift
CFS40LP IC Cushion P Serial No. CP1F1-9N2672







--------------------------------------------------------------------------------




Schedule 8.02
Investments Existing on the Closing Date




1.
Equity Interests in Subsidiaries (see Schedule 6.13 which is incorporated herein
by this reference).



2.
7,541 shares of common stock of Delta Air Lines, Inc. with a market value of
approximately $351,486 as of market close on January 13, 2015.







--------------------------------------------------------------------------------




Schedule 8.03
Indebtedness Existing on the Closing Date




See attached.










--------------------------------------------------------------------------------




[capitalleasesummary.jpg]




--------------------------------------------------------------------------------




[capitalleaseschedule.jpg]




--------------------------------------------------------------------------------




[cstcapitalleaseschedule.jpg]




--------------------------------------------------------------------------------




Schedule 8.08
Affiliate Transactions




None.


Schedule 8.09
Burdensome Agreements




None.






--------------------------------------------------------------------------------






Schedule 11.02    


Administrative Agent’s Office; Certain Addresses for Notices




If to any Loan Party:


Forward Air Corporation
430 Airport Road
Greeneville, Tennessee 37745
Attention: Rodney L. Bell
Phone: 423-636-7000
Fax: 423-636-7279
Email: rbell@forwardair.com


with a copy to:


Forward Air Corporation
430 Airport Road
Greeneville, Tennessee 37745
Attention: Michael L. Hance
Phone: 423-636-7007
Fax: 423-636-7274
Email: mhance@forwardair.com




If to the Administrative Agent:


For payments and Requests for Credit Extensions:


Bank of America, N.A., as Administrative Agent
One Independence Center
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Monique M. Haley     
Telephone: 980-388-1043     
Facsimile: 704-719-8510    
Electronic Mail: monique.haley@baml.com


Wire Instructions:


Bank of America, N.A.
ABA #026009593
New York, NY
Acct. # 1366212250600
Attn: Corporate Credit Services
Ref. Forward Air Corporation










--------------------------------------------------------------------------------




For all other Notices (Financial Statements, Compliance Certificates):
Bank of America, N.A., as Administrative Agent
Agency Officer
NC1-026-06-03
900 W. Trade St.
Charlotte, NC 28255
Attention: Maria A. McClain    
Telephone: 980-388-1935     
Facsimile: 704-409-0913     
Electronic Mail: maria.a.mcclain@baml.com


3.    L/C ISSUER:
Bank of America, N.A., as L/C Issuer
Trade Finance
PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Attention: Alfonso Malave Jr.     
Telephone: 570-496-9622    
Facsimile: 570-330-4186    
Electronic Mail: Alfonzo.malave@baml.com


4.    SWING LINE LENDER:
Bank of America, N.A., as Swing Line Lender
One Independence Center
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Monique M. Haley     
Telephone: 980-388-1043     
Facsimile: 704-719-8510    
Electronic Mail: monique.haley@baml.com








--------------------------------------------------------------------------------






EXHIBIT A


FORM OF LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 4, 2015
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Forward Air Corporation, a Tennessee
corporation (the “Parent Borrower”), Forward Air, Inc., a Tennessee corporation
(the “Subsidiary Borrower”, together with the Parent Borrower, the “Borrowers”),
the Guarantors identified therein, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The undersigned hereby requests (select one):    
A Borrowing of [a Revolving Loan][the Term Loan]
A conversion or continuation of [a Revolving Loan][the Term Loan
1.    On      (a Business Day).
2.    In the principal amount of $    .
3.    Comprised of         .
[Type of Loan requested (i.e., Base Rate Loan, Eurodollar Rate Loan)]
4.    For Eurodollar Rate Loans: with an Interest Period of     ___ months.
[With respect to any Borrowing for a Revolving Loan requested herein, (i) such
Borrowing complies with the provisos to the first sentence of Section 2.01(a) of
the Agreement and (ii) each of the conditions set forth in Section 5.02 of the
Agreement have been satisfied on and as of the date of such Borrowing.]
[With respect to a Borrowing for the Term Loan requested herein, (i) such
Borrowing does not exceed the Term Loan Commitment and (ii) each of the
conditions set forth in Section 5.02 (subject to the last paragraph thereof) of
the Agreement have been satisfied.]


[FORWARD AIR CORPORATION,
a Tennessee corporation]
[FORWARD AIR, INC., a Tennessee corporation]
By:     
Name:
Title: [Insert Name and Title of a Responsible Officer]    






--------------------------------------------------------------------------------






EXHIBIT B


FORM OF swing line loan NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 4, 2015
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Forward Air Corporation, a Tennessee
corporation (the “Parent Borrower”), Forward Air, Inc., a Tennessee corporation
(the “Subsidiary Borrower”, together with the Parent Borrower, the “Borrowers”),
the Guarantors identified therein, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On      (a Business Day).
2.    In the amount of $    .
The Swing Line Loan requested herein (i) complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement and (ii) each
of the conditions set forth in Section 5.02 of the Agreement have been satisfied
on and as of the date of such Swing Line Loan.
[FORWARD AIR CORPORATION,
a Tennessee corporation]
[FORWARD AIR, INC., a Tennessee corporation]
By:     
Name:
Title: [Insert Name and Title of a Responsible Officer]    




--------------------------------------------------------------------------------




EXHIBIT C


FORM OF NOTE
[Date]
FOR VALUE RECEIVED, each of Forward Air Corporation, a Tennessee corporation
(the “Parent Borrower”), Forward Air, Inc., a Tennessee corporation (the
“Subsidiary Borrower”, together with the Parent Borrower, the “Borrowers”),
hereby jointly and severally promises to pay to the order of
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to any Borrower under that
certain Credit Agreement, dated as of February 4, 2015 (as amended, restated,
extended, supplemented, increased or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrowers, the Guarantors identified therein, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.
Each Borrower jointly and severally promises to pay interest on the outstanding
and unpaid principal amount of each Loan made by the Lender to any Borrower
under the Agreement from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due, as provided in the Agreement (subject to any
applicable grace or cure periods provided therein), such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then outstanding and remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender and
the Administrative Agent in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Borrower has caused this Note to be duly executed as of
the date first above written.
FORWARD AIR CORPORATION,
a Tennessee corporation
By:     
Name:
Title:


FORWARD AIR, INC.,
a Tennessee corporation
By:     
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 4, 2015
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Forward Air Corporation, a Tennessee
corporation (the “Parent Borrower”), Forward Air, Inc., a Tennessee corporation
(the “Subsidiary Borrower”, together with the Parent Borrower, the “Borrowers”),
the Guarantors identified therein, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof, in
such official capacity on behalf of the Parent Borrower, and not individually
(and without personal liability) that he/she is the                             
of the Parent Borrower, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the Parent
Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Parent Borrower has delivered the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Parent Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Parent Borrower has delivered the unaudited (management prepared)
financial statements required by Section 7.01(b) of the Agreement for the fiscal
quarter of the Parent Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
customary and reasonable year-end audit adjustments and the absence of
footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent Borrower during the accounting period covered by such financial
statements.
3.    A review of the activities of the Parent Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Parent Borrower performed and
observed all its Obligations under the Loan Documents, and
[select one:]




--------------------------------------------------------------------------------




[to the knowledge of the undersigned, during such fiscal period the Parent
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing as of
the date hereof.]
--or--
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status as of the date hereof:]
4.    The representations and warranties of the Loan Parties contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any report, certificate or other similar document
executed and delivered by the Borrowers or any other Loan Party and furnished at
any time under or in connection with the Loan Documents, or furnished pursuant
to Article II, Article V or Sections 7.01, 7.02 or 7.03 of the Agreement are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date.
5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
,         .
FORWARD AIR CORPORATION,
a Tennessee corporation
By:     
Name:
Title: [Insert Name and Title of a Responsible Officer]    






--------------------------------------------------------------------------------




EXHIBIT E


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, ____, is by and
between __________, a __________ (the “New Subsidiary”), and Bank of America,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) under
the Credit Agreement (as amended, restated, extended, supplemented, increased or
otherwise modified in writing from time to time, the “Credit Agreement”) dated
as of February 4, 2015 by and among Forward Air Corporation, a Tennessee
corporation (the “Parent Borrower”), Forward Air, Inc. (the “Subsidiary
Borrower” and together with the Parent Borrower, the “Borrowers”) the Guarantors
identified therein, the Lenders from time to time party thereto and the
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor”. Accordingly, the New Subsidiary
hereby agrees with the Administrative Agent as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement
as of the date hereof, and shall have all of the rights and obligations of a
Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions applicable to the Guarantors
contained in the Credit Agreement. Without limiting the generality of the
foregoing terms of this paragraph, the New Subsidiary hereby jointly and
severally, together with the other Guarantors, guarantees to the Administrative
Agent, each Lender and each other holder of the Obligations, as provided in
Article IV of the Credit Agreement, as primary obligor and not as surety, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms thereof.


2.    The New Subsidiary hereby represents and warrants to the Administrative
Agent that:


(i)    Set forth on Schedule 1 is the chief executive office and U.S. tax payer
identification number of the New Subsidiary as of the date hereof.


(ii)    The exact legal name and state of organization of the New Subsidiary as
of the date hereof is as set forth on the signature pages hereto.


3.    The address of the New Subsidiary for purposes of all notices and other
communications is the address set forth for any Loan Party on Schedule 11.02 to
the Credit Agreement.


4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Credit Agreement.


5.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


6.    This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.


[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
    
[NEW SUBSIDIARY]


By:                    
Name:
Title:


Acknowledged and accepted:        
BANK OF AMERICA, N.A.,
as Administrative Agent
By:        
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT F-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Include
bracketed language if there are either multiple Assignors or multiple Assignees.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented, increased or otherwise modified in writing from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrowers:    Forward Air Corporation, a Tennessee corporation and
Forward Air, Inc., a Tennessee corporation


1 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement







--------------------------------------------------------------------------------




5.
Credit Agreement:    Credit Agreement, dated as of February 4, 2015, among the
Borrowers, the Guarantors identified therein, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer,
and Swing Line Lender



6.    Assigned Interest[s]:


Assignor[s]
Assignee[s]




Facility
Assigned
Aggregate
Amount of
Commitment / Loans
for all Lenders Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
Amount of
Commitment / Loans
Assigned
Percentage
Assigned of
Commitment / Loans Set forth, to at least 9 decimals, as a percentage of the
Commitment / Loans of all Lenders thereunder.




CUSIP
 Number
 
 
 
 
 
 
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 

[7.Trade Date:__________________] To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]


By: _____________________________
Title:


2 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment / Loans
of all Lenders thereunder.




--------------------------------------------------------------------------------




4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.






[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:


[Consented to:] To be added only if the consent of the Borrower and/or other
parties (e.g. Swing Line Lender, L/C Issuer) is required by the terms of the
Credit Agreement.


[BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender]  


By:                    
Name:
Title:


[FORWARD AIR CORPORATION,
a Tennessee corporation
FORWARD AIR, INC., a Tennessee corporation]


By:                    
Name:
Title:


































5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.






--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(v) and (vii)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
7.01(a) or (b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) it is not a Competitor and (viii) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.




--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.










--------------------------------------------------------------------------------




EXHIBIT F-2




FORM OF ADMINISTRATIVE QUESTIONNAIRE


See Attached.




--------------------------------------------------------------------------------




EXHIBIT G-1


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February 4, 2015
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Credit Agreement”), among Forward Air
Corporation, a Tennessee corporation, Forward Air, Inc., a Tennessee
corporation, the Guarantors identified therein, each Lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]
CHAR1\1244879v4
CHAR1\1392410v3




--------------------------------------------------------------------------------




EXHIBIT G-2


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February 4, 2015
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Credit Agreement”), among Forward Air
Corporation, a Tennessee corporation, Forward Air, Inc., a Tennessee
corporation, the Guarantors identified therein, each Lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]
CHAR1\1244879v4
CHAR1\1392410v3




--------------------------------------------------------------------------------




EXHIBIT G-3


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February 4, 2015
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Credit Agreement”), among Forward Air
Corporation, a Tennessee corporation, Forward Air, Inc., a Tennessee
corporation, the Guarantors identified therein, each Lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT G-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of February 4, 2015
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Credit Agreement”), among Forward Air
Corporation, a Tennessee corporation, Forward Air, Inc., a Tennessee
corporation, the Guarantors identified therein, each Lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]
CHAR1\1392410v3




--------------------------------------------------------------------------------




EXHIBIT H


FORM OF LENDER JOINDER AGREEMENT


THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of [____________] to
the Credit Agreement referenced below is by and among Forward Air Corporation, a
Tennessee corporation (the “Parent Borrower”), Forward Air, Inc., a Tennessee
corporation (the “Subsidiary Borrower” and together with the Parent Borrower,
the “Borrowers”), the Guarantors identified on the signature pages hereto,
[____________] (the “New Lender”) and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
(defined below).


WITNESSETH


WHEREAS, revolving credit facilities have been extended to the Borrowers
pursuant to the Credit Agreement (as amended, restated, extended, supplemented,
increased or otherwise modified in writing from time to time, the “Credit
Agreement”) dated as of February 4, 2015 among the Borrowers, the Guarantors
identified therein, the Lenders from time to time party thereto and the
Administrative Agent;


WHEREAS, pursuant to Section 2.01(c) of the Credit Agreement the Borrowers have
the right to request an Incremental Facility subject to the terms and conditions
set forth therein; and


WHEREAS, the New Lender has agreed to provide [additional Revolving Commitments
to the Aggregate Revolving Commitments under the Credit Agreement][a portion of
an Incremental Term Loan Facility] on the terms set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.


2.    [Revolving Commitment. The New Lender agrees that as of the date hereof
the New Lender shall have a Revolving Commitment under the Aggregate Revolving
Commitments of $[________].] [Incremental Term Facility. The New Lender agrees
that as of the date hereof the New Lender agrees to make its portion of a term
loan to the Borrowers in Dollars in a single advance on the date hereof.] The
Borrowers, the Guarantors, the New Lender, the Administrative Agent[, the L/C
Issuer and the Swing Line Lender] hereby acknowledge, agree and confirm that the
New Lender shall from and after the date hereof be deemed to be a party to the
Credit Agreement and a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents, and shall have all of the rights and obligations of a
Lender under the Credit Agreement and the other Loan Documents as if the New
Lender had executed the Credit Agreement.


3.    Conditions Precedent. This Agreement shall be effective as of the date
hereof upon satisfaction of each of the following conditions precedent:


(a)    execution of this Agreement by the Administrative Agent[, the L/C Issuer
and the Swing Line Lender] and receipt by the Administrative Agent of this
Agreement executed by the Borrowers, the Guarantors and the New Lender;


(b)    receipt by the Administrative Agent of a Note for the New Lender executed
by the Borrowers;


(c)    no Default shall have occurred and be continuing on the date hereof;


[Include if requested] [(d)    receipt by the Administrative Agent of a
certificate of each Loan Party dated as of the date hereof signed by a
Responsible Officer of such Loan Party certifying and attaching




--------------------------------------------------------------------------------




resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving this Agreement and the Incremental Facility
contemplated herein;]


[Include if requested] [(e)    receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender (including the New Lender), dated as of the date hereof.]


4.    Agreement is a “Loan Document”. This Agreement is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Agreement.


5.    Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that, (a) the
representations and warranties of each Loan Party contained in Article VI of the
Credit Agreement or any other Loan Document, or which are contained in any
report, certificate or similar document executed and delivered by the Borrowers
or any other Loan Party and furnished at any time under or in connection with
the Credit Agreement or any other Loan Document or furnished pursuant to Article
II, Article V or Section 7.01, 7.02 or 7.03 of the Credit Agreement, are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (b) no Default exists or would result from the increase
in the Aggregate Revolving Commitments contemplated herein or from the
application of the proceeds thereof.


6.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Agreement
and all documents, agreements and instruments executed in connection with this
Agreement do not operate to reduce or discharge such Loan Party’s obligations
under the Loan Documents.


7.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


8.    Counterparts; Delivery. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic imaging means shall be effective as an original.


9.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, waiver of venue, service of process
and waiver of jury trial are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date hereof.


BORROWERS:
FORWARD AIR CORPORATION, a Tennessee corporation



By:                     
Name:    
Title:    


FORWARD AIR, INC., a Tennessee corporation


By:                     
Name:    
Title:    




GUARANTORS:    FAF, INC., a Tennessee corporation
FORWARD AIR SOLUTIONS, INC., a Tennessee corporation
FORWARD AIR TECHNOLOGY AND LOGISTICS SERVICES, INC.,
a Tennessee corporation
TQI HOLDINGS, INC., a Delaware corporation
TOTAL QUALITY, INC., a Michigan corporation
TQI INC., a Michigan corporation
CENTRAL STATES TRUCKING CO., a Delaware corporation
CENTRAL STATES LOGISTICS, INC., an Illinois corporation


By:                     
Name:    
Title:    




FORWARD AIR ROYALTY, LLC, a Delaware limited liability company


By:                     
Name:    
Title:    


[OTHER GUARANTORS]
    
[SIGNATURE PAGES CONTINUE]










--------------------------------------------------------------------------------




NEW LENDER:
[____________________]



By:                    
Name:
Title:


ADMINISTRATIVE AGENT:
bank of america, n.a., as Administrative Agent



By:                    
Name:
Title:


L/C ISSUER:
bank of america, n.a., as L/C Issuer



By:                    
Name:
Title:


SWING LINE LENDER:
bank of america, n.a., as Swing Line Lender



By:                    
Name:
Title:








